IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA; and
the STATE OF ALASKA,

the STATE OF CONNECTICUT,

the STATE OF FLORIDA,

the STATE OF ILLINOIS,

the STATE OF LOUISIANA,

the STATE OF MICHIGAN,

the STATE OF MONTANA,

the STATE OF NEW JERSEY,

the STATE OF NEW MEXICO,

the STATE OF NEW YORK,

the STATE OF NORTH CAROLINA,
the STATE OF OKLAHOMA,

the STATE OF TENNESSEE,

the STATE OF TEXAS, and

the STATE OF WASHINGTON,

ex rel. [UNDER SEAL],
Plaintiffs,
VS.

[UNDER SEAL],

Defendant.

x

 

 

Case No, ---------

JURY TRIAL DEMANDED

 

COMPLAINT

FOR VIOLATIONS OF THE
FEDERAL FALSE CLAIMS ACT, 31
U.S.C. § 3729, ET SEQ. AND STATE
LAW COUNTERPARTS

UNDER SEAL
Pursuant to 31 U.S.C. § 3730(b)(2)
IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA; and
the STATE OF ALASKA,

the STATE OF CONNECTICUT,

the STATE OF FLORIDA,

the STATE OF ILLINOIS,

the STATE OF LOUISIANA,

the STATE OF MICHIGAN,

the STATE OF MONTANA,

the STATE OF NEW JERSEY,

the STATE OF NEW MEXICO,

the STATE OF NEW YORK,

the STATE OF NORTH CAROLINA,
the STATE OF OKLAHOMA,

the STATE OF TENNESSEE,

the STATE OF TEXAS, and

the STATE OF WASHINGTON,

ex rel. SW CHALLENGER, LLC,

Plaintiffs,
vs.

EVICORE HEALTHCARE MSI, LLC, and
WELLCARE HEALTH PLANS, INC.,

Defendants.

JURY TRIAL DEMANDED

 

 

 

COMPLAINT

FOR VIOLATIONS OF THE
FEDERAL FALSE CLAIMS ACT, 31
US.C. § 3729, ET SEQ. AND STATE
LAW COUNTERPARTS

UNDER SEAL
Pursuant to 31 U.S.C. § 3730(b)(2)
TABLE OF CONTENTS

Page
I. INTRODUCTION ....ccccecccsccscsssscsscsscseesersectecereseeeeeceaessssesssssacseecssseeesesseesscssesesesneeeeenereneenes 1
I. JURISDICTION AND VENUE u...cccsccccessesscecseeeeesenscssesneenecssesssesesersseesssseeestenennesiseneeeneeny 4
TH. «—2PART TES woecececccccccsccscsccsscsressesecsserececeeereeesessesesasnsuceusecsseeessseeseesessesseeesnesnecaseeenesneeneeeaenes 5
A. Plaintifts ...ccccceccccsccsecsccssecseseccecseceeeeceeeeeeeeerecsseeseeessessseesesnseeeassseseeseasesesesesteeneeenses 5
B, Defendant CVICOLE ......cccecccessessecceseceseeesnestaeeecseeeescsseesseenseseeeseesensssssnsecnerteeesesenesnaas 6
C. Defendant WellCare.......cccccccccsscscccssneccscsessecesssessssssnecsereenseneesensennessseeseessanensages 7
TV. LEGAL AND REGULATORY FRAMEWORK ......cccccccccsesseeesssteeeereeetestestseneensneanens 9
A. The False Claims Act....c.cccesccsscccsceccessccescecesecsseessnescressreceeseeerenseessesseeseeseneeseesen 9
B. Medicare vocccccccsscsccccsseccessesesseceenecseceereeseaeeenseeeeseenersseneeeseesneeeeseeesssanaeenserseenneeeaeey 11
C. Medicaid vocccccccccscccsscccsesssesscsscssscsecceeccneceessrecsesseeeseeensesissessessesecsesenreneenegsnreseaeed 14
V. EVICORE’S FRAUDULENT CONDUCT uu... ceciecsneeeerteesssseertenseteecsssesnesnessesteraeneaes 19
A. Background on eviCore’s Operations and Participation in Government
Healthcare Programs ......ccccceeccseseesseesseenesseesessenssseecsseesesnessesseesssenseesrsssestesneeeseenee 19
B. eviCore’s Scheme — In Detail... ceceecscecerseeetesseeseesssesseeseessesseeseeseesenesneeeneeeseney 20
1. Proper Prior Authorization Approvals and Denials ........:cscseeeernenes 20
2. Directives to Manually Auto-Approve ....ccccececsecsssseesesseeeerteeeeeetrenneseaes 22
3, CorePath and Image One ......ccccecescscseseeneeneesseesseseesesneensseessesneesessesenersesaes 28
4, “All-Or-Nothing” Approvals oo... ccc cceceseesseesseseesesseeesseesectessessrsseenessaeens 3]
C. eviCore’s Medical Necessity Review, When Performed, is Itself Deficient
to the Point Of Fraud 0... cecccecscseeecetsseseesseeeserseeerseesessssssesnsseeestsnneesseenenesaseanerags 34
D. eviCore’s Attempts to Whitewash its Auto-Approval Schemes... 37
eviCore’s Fraudulent Scheme Caused the Submission of False Claims and
Loss to the Federal and State Treasuries... .cccseeesseeseesseseenssseeeessearensesseneeenees 39
COUNT I VIOLATION OF THE FEDERAL FALSE CLAIMS ACT, 31 U.S.C. §
BT29O(A)CL)(A) vecsccccccescecteeseccteeeceereceesenssecsessesenessscsenscsssesensenessesrseseesseeerseasersseasesseesesrssensenees 40
COUNT II VIOLATION OF FEDERAL FALSE CLAIMS ACT, 31 U.S.C. §

3T29(A)(L)(B) cescccsssssssssveessssssssssssssssssesssscssssssssssvessesessessssssssnssunesessessssssnunesssesessssssssnueseeees 41
COUNT II VIOLATION OF ALASKA MEDICAL ASSISTANCE FALSE CLAIMS

AND REPORTING ACT vvsssesssssssesssssssssssssseesssssssssssssssssesssesssssssssseveseesssesssssnesseseesessinn 43
COUNT IV VIOLATION OF CONNECTICUT FALSE CLAIMS ACT visscssssssssssssesssesssssseen 45
COUNT V VIOLATION OF FLORIDA FALSE CLAIMS ACT uiicessssssssssesssssessssssssnesseccsssssen 46
COUNT VI VIOLATION OF ILLINOIS FALSE CLAIMS ACT u..ssssssssssssssssesssssssssseressessssseeeee 48
COUNT VII VIOLATION OF THE MICHIGAN MEDICAID FALSE CLAIMS ACT... 49
COUNT VIII VIOLATION OF NEW JERSEY FALSE CLAIMS ACT u..ccsecsssssssesssssssssseessen 52
COUNT IX VIOLATION OF NEW YORK FALSE CLAIMS ACT uicccscssssssssseesssessssssssssseeeee 53
COUNT X VIOLATION OF LOUISIANA MEDICAL ASSISTANCE PROGRAMS

INTEGRITY LAW wicccccccsssssesssssecssssssessssssssevesssssssssesssssssssssnisecsssssnsesssesssnssecesssssveseeessen 55
COUNT XI VIOLATION OF MONTANA FALSE CLAIMS ACT visssscsssssssssssssesssssessssssssseeeeee 56
COUNT XII VIOLATION OF NEW MEXICO MEDICAID FALSE CLAIMS ACT... 58
COUNT XII VIOLATION OF NORTH CAROLINA FALSE CLAIMS ACT viccssssssssssssseeeseee 60
COUNT XIV VIOLATION OF OKLAHOMA MEDICAID FALSE CLAIMS ACT... 61
COUNT XV VIOLATION OF TENNESSEE FALSE CLAIMS ACT viecccsssscsssssseeesssssssssssnseeeee 63
COUNT XVI VIOLATION OF TEXAS MEDICAID FRAUD PREVENTION ACT......cccces 65
COUNT XVII VIOLATION OF WASHINGTON MEDICAID FRAUD FALSE

CLAIMS ACT viecccssssssesssccsssssssssssscssssssssesssssssetsssssssuseveusesssssssusesscessssnevsssssssnsessesessssseseeesss 66
JURY TRIAL DEMAND u.vvsssssssssssssssssssssssssssssssssssssssssessesssesseessssssnavesessessessssisensessesessssssnsveeseeee 76

jie
Plaintiff, SW Challenger, LLC (“SW Challenger”), on behalf of the United States of
America (the “United States’) and the States of Alaska, Connecticut, Florida, Illinois, Louisiana,
Michigan, Montana, New Jersey, New Mexico, New York, North Carolina, Oklahoma, Tennessee,
Texas, and Washington, (collectively, the “Qui Tam States”), brings this action pursuant to the
Qui Tam provisions of the Federal Civil False Claims Act, 31 U.S.C. §§ 3729, et seq., as amended
(the “Federal False Claims Act”), and the Qui Tam States’ statutes as enumerated below, against
eviCore Healthcare MSI, LLC (“eviCore’”) and WellCare Health Plans, Inc. (“WellCare”). In

support thereof, SW Challenger alleges as follows:

I, INTRODUCTION

1, This is an action to recover damages and civil penalties on behalf of the United
States and the Qui Tam States arising from false and/or fraudulent records, statements and claims
made, used or presented and/or caused to be made, used or presented by Defendants and/or their
agents or employees under the Federal False Claims Act and the Qui Tam States’ statutes.

2. Medicare, Medicaid, and other government programs, including CHIP and EPSDT,
as well as private insurance carriers, only cover and reimburse medical services which are
medically “reasonable and necessary.” 42 U.S.C. § 1395y(a)(1). Medicaid’s coverage and
reimbursement for medical services is based upon a determination of “medical necessity.”

3, In some contexts, providers request prior authorization for the provision of a
medical service. Prior authorization requests must be reviewed to determine whether the services
requested are medically reasonable and necessary.

4. In administering government-funded healthcare insurance programs, managed care
organizations (“MCOs”), such as WellCare, Passport, Blue Cross Blue Shield (“BCBS”), the

Health Care Service Corporation (““HCSC”), Health Alliance Medical Plan ““HAMP”), and Moda
Health, are required to perform certain functions, including those related to prior authorization and
utilization management and payment processing for outpatient and home health services. MCOs
may subcontract with third parties, like Defendant eviCore, to perform these functions for the
MCO under the government contracts.

5. eviCore is in the business of providing utilization management services to
determine medical necessity for Medicare and Medicaid programs for outpatient and home health
services. eviCore contracts with private insurance companies, i.e., MCOs, to provide utilization
management services and review prior authorization requests for medical necessity.

6. As relevant here, eviCore’s contracts with MCOs, including its contracts with
WellCare, include a key timing provision that requires eviCore to approve, partially approve, or
deny in a timely fashion each request for prior authorization to deem services to a given beneficiary
as medically reasonable and necessary (each request also referred to as a “case”). In many
instances, the turnaround time (“TAT”) to process requests for prior authorizations is only 24 to
48 hours. Failure to meet its prescribed TAT will result in contractual penalties for eviCore.

7. Since at least November 2016, Defendant eviCore has engaged in fraudulent
activities involving its role as the gatekeeper for determining whether requested services are
medically reasonable and necessary. As detailed herein, in compliance with directives from
WellCare to approve certain services regardless of medical necessity, and in independent efforts
to keep up with the high volume of prior authorization requests for services and to avoid
contractual TAT penalties, eviCore instituted a scheme simply to “auto-approve” hundreds of
cases on a daily basis, reflexively deeming those services as reasonable and necessary, even though
there had been no appropriate medical necessity evaluation of those cases, and in some cases, no

actual human evaluation of those cases whatsoever.
8. eviCore specifically directed its qualified medical personnel, internally called
“Clinical Reviewers,” including Relators, to “auto-approve” or “approve as requested” services in
specific jurisdictions, for specific populations, and/or under specific healthcare plans, before and
without any review of the medical reasonableness and necessity of the services.

9. These auto-approve directives, as described by eviCore to its reviewers, included,
at various times, (i) directives to Clinical Reviewers to “auto-approve” certain categories of
services without any review; and (ii) directives to use an “all-or-nothing” approach to approving
requests of services, instead of approving only those portions of the request that the Clinical
Reviewer deemed medically reasonable and necessary.

10. Upon information and belief, certain auto-approval and all-or-nothing directives
were implemented with the knowledge of or at the express direction of MCOs, such as WellCare,
HCSC, HAMP, and Moda, and certain other directives were implemented by eviCore
independently.

11. In addition to the directives eviCore provided to its Clinical Reviewers, eviCore
took further steps to ensure the approval of certain categories of requests by designing and
implementing a data analytics system called “CorePath” that automatically approved certain
requests in the absence of any human review.

12. Asaresult of eviCore’s fraudulent conduct, the government programs have been
paying and continue to pay billions of dollars for services which have not been properly deemed
medically reasonable and necessary.

13. Defendants knew, or were reckless in not knowing, that their conduct, as described

herein, would lead to the submission and payment of claims for reimbursement by government
healthcare programs for services that were not medically reasonable or necessary and thus, were

not eligible for reimbursement.

14. But for Defendants’ illegal conduct, those services would not have been approved
nor reimbursed.
15. As a result, Defendants have caused, and continue to cause, the submission of

billions of dollars of false claims to government programs, and Defendants have benefited from

the payment of those false claims.

Il. JURISDICTION AND VENUE

16, This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. $§
1331 and 1345 and 31 U.S.C. §§ 3730 and 3732(a). The Court has original jurisdiction over the
State law claims pursuant to 31 U.S.C. § 3732(b) because this action is brought under State laws
for the recovery of funds paid by the Qui Tam States and arises from the same transactions or
occurrences brought on behalf of the United States under 31 U.S.C. § 3730.

17. This Court has personal jurisdiction over the Defendants because, among other
things, the Defendants transact business in this judicial district, and engaged in wrongdoing in this
judicial district.

18. Venue is proper in this judicial district under 31 U.S.C. § 3732(a) and 28 U.S.C.
§§ 1391(b) and (c). Defendants transact business within this judicial district, and acts proscribed
by 31 U.S.C. § 3729 occurred in this judicial district.

19. Pursuant to 31 U.S.C. § 3730(b)(2), along with this Complaint, SW Challenger
prepared and has served on the Attorney General of the United States, the United States Attorney
for the Southern District of New York, and the Attorneys General of the Qui Tam States written

disclosures of all material evidence and information currently in its possession.
20. This action is not based upon prior public disclosure of allegations or transactions
in a federal criminal, civil, or administrative hearing, in which the government or its agent is a
party. Nor have SW Challenger’s allegations or transactions herein been publicly disclosed in a
congressional, Government Accountability Office, or other federal report, hearing, audit, or
investigation; or in news media; or in any other form as the term “publicly disclosed” is defined in
31 U.S.C. § 3730(e)(4)(A) and parallel provisions of the Qui Tam States’ statutes.

21. To the extent there has been a public disclosure unknown to Relators of any of the
allegations herein, Relators are the original source of those allegations within the meaning of 31

U.S.C. § 3730(e)(4)(B) and parallel provisions of the Qui Tam States’ statutes.

Il. PARTIES
A. Plaintiffs

22. ‘Plaintiff SW Challenger, a Delaware Limited Liability Company, brings this action
on behalf of itself, the United States of America and the Qui Tam States named herein. Its principal
place of business is c/o Seeger Weiss LLP, 55 Challenger Road, Ridgefield Park, NJ 07660.
Among the members of SW Challenger are current eviCore employees (referred to herein
collectively as “Relators” and individually as “Relator #1” and “Relator #2”) with personal
knowledge of the fraudulent scheme alleged in this Complaint. The Relators possess personal
knowledge and experience regarding eviCore’s “auto-approve” activities, including personal
contact with the employees and executives of eviCore who have planned, initiated and directed the
violations of law alleged herein. The personal knowledge of SW Challenger is not distinct from

that of the Relators.
23. Relators #1 and #2 are employed by eviCore as Clinical Reviewers, whose primary
job responsibilities include reviewing physical therapy and occupational therapy treatment
requests to determine medical necessity in the prior authorization context.

24. Relators’ personal knowledge of Defendants’ illegal conduct is supported by their
own personal investigation undertaken to further develop and substantiate the allegations set forth
in this Complaint.

25. Plaintiff, the United States of America, acting through the Department of Health
and Human Services (“HHS”), and its Centers for Medicare and Medicaid Services, administers
the Health Insurance Program for the Aged and Disabled established by Title XVIII of the Social
Security Act, 42 U.S.C. §§ 1395, et seg. (“Medicare”), and Grants to States for Medical Assistance
Programs pursuant to Title XIX of the Social Security Act, 42 U.S.C. §§ 1396, ef seq.
(“Medicaid”).

26. Plaintiffs Qui Tam States participate in the Medicaid program and have State False
Claims Acts which permit private persons, such as Relators, to sue on their behalf to recover for

false and fraudulent claims submitted for payment by Medicaid programs and/or other government

healthcare programs.
B. Defendant eviCore
27. Defendant eviCore is a Tennessee limited liability company with its principal place

of business located at 400 Buckwalter Place Boulevard, Bluffton, South Carolina 29910.

28. eviCore is a direct successor to CareCore National (“CareCore”). In 2014,
CareCore merged with MedSolutions, Inc., and the resulting entity rebranded itself as eviCore in
2015.

29. Between 2007 and 2013, CareCore engaged in Medicaid and Medicare fraud on a

national scale, in which, as the Department of Justice reported, CareCore “blindly approved

-6-
hundreds of thousands of medical procedures over a period of many years, leaving Medicare and
Medicaid to foot the bill.”! From 2007 to 2013, CareCore improperly authorized over 200,000
outpatient diagnostic procedures, and, in 2017, paid a $54 million settlement based on that conduct.
At least half of eviCore’s current executive leadership team, including eviCore’s Chief Executive
Officer, were also in management positions at CareCore during the period 2007 to 2013.

30. As set forth in detail below, eviCore has continued its fraudulent scheme to overbill
government health care programs.

31. Like its predecessor CareCore, eviCore contracts with private healthcare insurance
companies to provide prior authorization and utilization management services pertaining to home
health and outpatient services ordered by treating providers for the insurers’ patient-beneficiaries.

32. Many of eviCore’s private insurer clients are also carrier contractors under
Medicare and state Medicaid programs, as well as for other government healthcare programs.
Thus, eviCore provides prior authorization for services that are ordered for Medicare, Medicaid
and other government program patient-beneficiaries, many of which, as alleged herein, did not
qualify as “covered services,” yet were ultimately paid for by those programs.

33.  eviCore employs a total of seventy-nine Physical Therapy (“PT”), Occupational
Therapy (“OT”), and Speech Therapy (“SLP”) Clinical Reviewers, of whom only thirteen are
assigned to the review of pediatric therapy cases.

C. Defendant WellCare

34. Defendant WellCare is a Delaware corporation with its principal place of business

located at 8735 Henderson Road, Tampa, FL 33634.

 

! Acting U.S. Attorney Announces $54 Million Settlement of Civil Fraud Lawsuit Against Benefits Management
Company for Improper Authorization Of Medical Procedures, (2017), https://www justice.gov/usao-sdny/pr/acting-
us-attorney-announces-54-million-settlement-civil-fraud-lawsuit-against-benefits.

-7-
a. WellCare operates through its affiliates located throughout the country, and,
directly or through its affiliates, has contracted with subcontractors of
Centers for Medicare and Medicaid Services and/or Centers for Medicare
and Medicaid Services itself, in connection with administering Medicare
claims in various states, including Arkansas, Florida, Illinois, Kentucky,
Louisiana, Mississippi, Missouri, Nebraska, New Jersey, New York, Ohio,
South Carolina, and Texas.

b. WellCare, directly or through its affiliates, has contracted with the States of
Arkansas, Florida, Illinois, Kentucky, Louisiana, Mississippi, Missouri,
Nebraska, New Jersey, New York, Ohio, South Carolina, and Texas, or their
subcontractors, in connection with administering Medicaid claims in those
States.

c. WellCare, directly or through its affiliates, has contracted with eviCore in
connection with requests for prior authorization and utilization management
services for Medicare and Medicaid beneficiaries.

35. In 2009, WellCare entered into a Deferred Prosecution Agreement and paid $40
million in restitution stemming from its falsification of patient data and its retention of Medicaid
funds that should have been returned to Florida Medicaid, primarily through falsely inflating
expenditure information it submitted to Florida Medicaid. On April 26, 2011, WellCare entered
into a five-year Corporate Integrity Agreement with the Department of Health and Human Services
based upon the same conduct. In 2012, WellCare paid a further $137.5 million to the federal
government and the states of Connecticut, Florida, Georgia, Hawaii, Illinois, Indiana, Missouri,

New York and Ohio to resolve actions based upon the same conduct.
36. WellCare and other MCOs contracted, directly or indirectly, with one or more
federal and/or state government programs to provide, inter alia, utilization management services
for outpatient and home health procedures ordered for government program beneficiaries.

37. MCOs contracted, directly or indirectly, with eviCore.

38. | MCOs delegated to eviCore the duty to make prior authorization medical necessity
decisions on home health and outpatient services, certain of which eviCore and MCOs knew would
result in payment/reimbursement by government programs for those services that were approved
for government program beneficiaries.

39. MCOs, including WellCare, directed certain of eviCore’s auto-approval schemes,
and therefore had actual knowledge of those schemes. As alleged herein, MCOs including
WellCare, HCSC, BCBS, HAMP, and Moda failed to conduct proper audits of eviCore’s services.
Proper audits of eviCore’s services by the MCOs would have revealed eviCore’s fraudulent

schemes to auto-approve medical necessity determinations.

IV. LEGAL AND REGULATORY FRAMEWORK
A. The False Claims Act

AQ. The False Claims Act, 31 U.S.C. § 3729, as amended, provides:

(a) Liability for certain acts —
(1) In general — Subject to paragraph (2), any person who —

(A) knowingly presents, or causes to be presented, a
false or fraudulent claim for payment or approval; [or]

(B) knowingly makes, uses, or causes to be made or
used, a false record or statement material to a false or
fraudulent claim;

* Ok

is liable to the United States Government for a civil penalty of not
less than $5,000 and not more than $10,000, as adjusted by the

-9.
Federal Civil Penalties Inflation Adjustment Act of 1990 (28 U.S.C.
2461 note; Public Law 104-410), plus 3 times the amount of
damages which the Government sustains because of the act of that
person.

31 U.S.C. § 3729(a)(1).

41. “Knowingly” is defined by the False Claims Act as “mean[ing] that a person, with
respect to information—(i) has actual knowledge of the information; (ii) acts in deliberate
ignorance of the truth or falsity of the information; or (iii) acts in reckless disregard of the truth or
falsity of the information....” 31 U.S.C. § 3729(b)(1)(A).

42. Given its remedial purposes, the False Claims Act is interpreted broadly, and is
“intended to reach all types of fraud, without qualification, that might result in financial loss to the
Government.” United States v. Neifert-White Co., 390 U.S. 228, 232 (1968).

43, The False Claims Act empowers a private person having information regarding a
false or fraudulent claim against the Government to bring an action on the Government’s behalf
and to share in any recovery. 31 U.S.C. § 3730. The complaint must be filed under seal without
service on the defendant. Jd. The complaint remains under seal to give the Government an
opportunity to conduct an investigation into the allegations and to determine whether to join the
action. Id.

44. Each of the Qui Tam States has adopted a False Claims Act that provides
comparable relief to those states for the submission of false and fraudulent claims. These include:

a. Alaska: ALASKA STAT. § 09.58.010, et seq.;

b. Connecticut: CONN. GEN. STAT. § 4.277, et seq.5

c. Florida: FLA. STAT. ANN. § 68.081, ef seq.;

d. Illinois: 740 ILL. Comp. STAT. ANN. 175/1, ef seq.;

e. Louisiana: LA. REV. STAT. ANN. § 46:437.1, ef seq.;

-10-
f. Michigan: MIcH. Comp. LAWS ANN. § 400.601, ef seq.;
g. Montana: MONT. CODE ANN. § 17-8-401, ef seq.;

h. New Jersey: N.J. STAT. ANN. § 2A:32C-1, ef seq.;

i. New Mexico: N.M. STAT. ANN. § 27-14-1, ef seq.;

j. New York: N.Y. STATE FIN. LAw § 187, ef seq.;

k. North Carolina: N.C. GEN. STAT. § 1-605, ef seq.;

1. Oklahoma: OKLA. STAT. ANN. tit. 63, § 5053, ef seq.;
m. Tennessee: TENN. CODE ANN. §71-5-181, ef seq.;

n. Texas: TEX. HUM. RES. CODE ANN. § 36.001, ef seq.;
o. Washington: WASH. REV. CODE § 74.66.005, ef seq.;

45, Pursuant to the federal False Claims Act and the Qui Tam States’ statutes, the
Relators seek to recover, on behalf of the United States and the Qui Tam States, damages and civil
penalties arising from the submission of false or fraudulent claims supported by false or misleading
statements that the Defendants caused to be submitted for payments, and that Defendants knew or
should have known were going to be paid ultimately by government healthcare programs,
including the Medicare, Medicaid, and other government-funded programs.

B. Medicare

46. Title XVII of the Social Security Act, 42 U.S.C. § 1395, et seq., establishes the
federal Medicare health insurance program for the elderly and disabled. Medicare operates by
authorizing payments for inpatient and outpatient healthcare services to “providers,” such as
hospitals, skilled nursing facilities, outpatient rehabilitation facilities, and home health agencies.
42 U.S.C. §§ 1395cc(a), 1395x(u).

47, The Centers for Medicare and Medicaid Services administers Medicare on behalf

of the Secretary.

-ll-
48. For all services and items, Medicare coverage is limited to services that are
medically “reasonable and necessary.” 42 U.S.C. § 1395y(a)(1).

49. Although “reasonable and necessary” is not defined in the Act, Congress has vested
final authority in the Secretary to determine what items or services are “reasonable and necessary.”
See 42 U.S.C. § 1395ff(a); Heckler v. Ringer, 466 U.S. 602, 617 (1984).

50. “A private physician’s word on medical necessity is not dispositive.” Moore v.
Reese, 637 F.3d 1220, 1255 (11th Cir. 2011). See also Black & Decker Disability Plan v. Nord,
538 U.S. 822, 834 (2003) (“[C]ourts have no warrant to require administrators automatically to
accord special weight to the opinions of a claimant’s physician; nor may courts impose on
administrators a discrete burden of explanation when they credit reliable evidence that conflicts
with a treating physician’s evaluation.”).

51. Pursuant to Section 1874A of the Social Security Act, Medicare may contract with
eligible entities, including MCOs, to perform certain functions or parts of those functions (or, to
the extent provided in a contract, to secure performance thereof by other entities), see 42 U.S.C. §
1395kk-1(a), such as payment functions (including the function of developing local coverage
determinations, as defined in section 1395ff(f)(2)(B)), provider services functions, and functions
relating to services furnished to individuals entitled to benefits under Medicare part A or enrolled
under Medicare part B of, or both, as follows:

(A) Determination of payment amounts.—Determining (subject to the provisions
of section 139500 of this title and to such review by the Secretary as may be

provided for by the contracts) the amount of the payments required pursuant to this
subchapter to be made to providers of services, suppliers and individuals.

(B) Making payments.—-Making payments described in subparagraph (A)
(including receipt, disbursement, and accounting for funds in making such
payments).

(C) Beneficiary education and assistance—Providing education and outreach to

individuals entitled to benefits under part A or enrolled under part B, or both, and

-12-
providing assistance to those individuals with specific issues, concerns, or
problems.

(D) Provider consultative services.—Providing consultative services to institutions,
agencies, and other persons to enable them to establish and maintain fiscal records
necessary for purposes of this subchapter and otherwise to qualify as providers of
services or suppliers.

(E) Communication with providers—Communicating to providers of services and
suppliers any information or instructions furnished to the medicare administrative
contractor by the Secretary, and facilitating communication between such providers
and suppliers and the Secretary.

(F) Provider education and technical assistance.—Performing the functions relating
to provider education, training, and technical assistance.

(G) Improper payment outreach and education program.—Having in place an
improper payment outreach and education program described in subsection (h).

(H) Additional functions Performing such other functions, including (subject to
paragraph (5)) functions under the Medicare Integrity Program under section
1395ddd of this title, as are necessary to carry out the purposes of this subchapter.

42 U.S.C. § 1395kk-1(a)(A4).

52. As provided for in practice guidelines promulgated by HHS, individual states must
ensure, through their contracts, that each MCO adopt guidelines that are based on valid and reliable
clinical evidence of a particular field of practice. See 42 C.F.R. § 438.236. For example, the
Agency for Health Care Administration, the Florida division that administers Medicaid, defines
medical necessity with reference to the following statement: “services furnished or ordered must
be individualized, specific and consistent with the condition under treatment, and not in excess of
the member’s needs and must be consistent with generally accepted professional medical
standards.” FLA. ADMIN. CODE ANN. t. 59G-1.010. Such guidelines are in place based on Early
and Periodic Screening Diagnosis and Treatment (EPSDT) mandates for states that use of federal

monies for Medicaid programs.

-13-
53, Carrier contractors, including MCOs, are obligated to perform functions under the
Medicare Integrity Program, 42 U.S.C. § 1395kk-1(a), which include any or all program integrity
functions described in 42 C.F.R. § 421.304, which include “(a) [c]onducting medical reviews,
utilization reviews, and reviews of potential fraud related to activities of providers of services...”
and “(b) [aJuditing, settling and determining cost report payments for providers of services, or
other individuals or entities. .. as necessary to help ensure proper Medicare payment.” See also
42 C.E.R. § 421.200 (specifying carrier contractor functions).

54. Carrier contractors are required to “identify and verify potential errors to produce
the greatest protection to the Medicare program.” Medicare Program Integrity Manual § 2.1B.

55.  Inaddition, carrier contractors, including MCOs, are “responsible for deterring and
detecting fraud and abuse.” Centers for Medicare and Medicaid Services Medicare Administrative
Contractor Statement of Work § C.5.13.

C. Medicaid

56. The Medicaid Program, as enacted by Title XIX of the Social Security Act of 1965,
42 U.S.C. § 1396, ef seq., is a joint federal-state program that provides health care benefits for
certain groups, primarily indigent and disabled individuals.

57. This cooperative federal-state Medicaid program directs federal funding to
participating states to provide medical assistance to “families with dependent children and of aged,
blind and disabled individuals, whose income and resources are insufficient to meet the costs of
necessary medical services.” 42 U.S.C. § 1396-1 (emphasis added).

58. The federal portion of each state’s Medicaid payments, known as the Federal
Medical Assistance Percentage (“FMAP”), is based ona state’s per capita income compared to the

national average. 42 U.S.C. § 1396d(b).

.14-
59. The Medicaid statute requires each participating state to implement and administer
a state plan for medical assistance services which contains certain specified minimum criteria for
coverage and payment of claims. 42 U.S.C. §§ 1396, 1396a(a)(10).

60. To prevent Medicaid from paying for unnecessary services, 42 U.S.C.
§ 1396a(a)(30)(A) requires states to maintain “methods and procedures” to “safeguard against
unnecessary utilization” of Medicaid care and services.

61. Although the standard of “medical necessity” is not explicitly denoted in the
Medicaid Act, it has become a judicially accepted component of the federal legislative scheme.
See, e.g., Beal y. Doe, 432 U.S. 438, 444 (1977).

62. It is consistent with Medicaid objectives “for a State to refuse to fund unnecessary
— though perhaps desirable — medical services.” Beal, 432 U.S. at 444-45 (emphasis in original).

63. Each state can limit Medicaid services, if it chooses, to meet a state-created
definition of medical necessity. See 42 C.F.R. § 440.230(d) (“The [Medicaid] agency may place
appropriate limits on a service based on such criteria as medical necessity or on utilization control
procedures.”).

64. Many states have further defined medical necessity related to coverage under
Medicaid by state statute, code or other regulatory provision.

65. Further, state Medicaid agencies are required to perform audits to implement a
Statewide surveillance and utilization control program:

The Medicaid agency must implement a statewide surveillance and
utilization control program that—

(a) Safeguards against unnecessary or inappropriate use of Medicaid
services and against excess payments;

(b) Assesses the quality of those services;

~15-
(c) Provides for the control of the utilization of all services provided
under the plan in accordance with subpart B of this part; and

(d) Provides for the control of the utilization of inpatient services in
accordance with subparts C through I of this part.

42 C.F.R. § 456.3.

66. As with Medicare, state Medicaid agencies can delegate their duties to private
insurance carrier contractors, including MCOs, with which they also contract to administer health
plans under state Medicaid managed care programs. See 42 C.F.R. § 434.6. Those delegated
duties may include the determination as to whether services requested by a provider are medically
necessary and appropriate.

67. In addition to the above, the Qui Tam States have enacted state Medicaid laws or
regulations governing, among other things, medical necessity, program quality assurance/auditing
functions of carrier contractors, and subcontractor requirements. These include:

a. Alaska

i. ALASKA STAT. § 21.07.250(18) (medical necessity);

ii. ALASKA STAT. § 21.07.020 (required contract provisions for managed care
plans).

b. Connecticut:
i. CONN. GEN. STAT. § 17b-259b (medical necessity);
ii. Conn. Gen. Stat. § 17b-28b (contracting);
iti. CONN. GEN. STAT. § 17b-267 (quality assurance/auditing).
c. Florida:
i. FLA. ADMIN. CODE ANN. r. 59G-1.010(166) (medical necessity);
ii. FLA. ADMIN, CODE ANN. tr. 59G-8.100(9) (quality assurance/auditing); and

iii. FLA. ADMIN. CODE ANN. r. 59G-8.100(2)(c), Fla. Admin. Code Ann. r. 59G-
8.100(13) (subcontractor requirements).

-16-
d. Tilinois:

i.

i.

215 ILL. Comp. STAT. 105/2; ILL. ADMIN. CODE, tit. 89, § 140.2 (medical
necessity); and

215 ILL. Comp. STAT. 134/80 (quality assurance/auditing).

e. Louisiana:

i.

il.

iil.

La. ADMIN. CODE tit. 50, pt. I, § 1101 (medical necessity definition and
criteria);

LA. REV. STAT. ANN. §§ 40:2211, 40:2221 (contracting); and

LA. ADMIN. CODE tit. 50, pt. I, § 3305 (contracting and utilization
management).

f. Michigan:

i.

ii.

ili.

Micu. Comp. LAWS ANN. § 400.111a (medical necessity);

Mic. Comp. LAWS ANN. § 333.26368.IILA.12 (quality assurance/ auditing
as to subcontractors’ arrangements with Medicaid managed care
companies); and

MICH. Comp. LAWS ANN. § 333.26368.IV.H (ability to subcontract duties).

g, Montana:

i.

ii.

Mont. Cobg. ANN. § 53-6-101(9) (necessary medical services); MONT.
ADMIN, R. 37.82.102(18) (medically necessary defined); and

Mont. CODE ANN. § 53-6-705(8) (quality assurance required of managed
care entity); MONT. ADMIN. R. 37.85.410 (designated review organization
to determine medical necessity); MONT. ADMIN. R. 37.85.414(3)
(designated review organization to perform quality control).

h. New Jersey:

i.

il.

iii.

N.J. STAT. ANN. § 30:4D-5 (medical necessity);

N.J. STAT. ANN. § 30:4D-12; and Contract Template between NJ
Department of Human Services and Medicaid Contractor, at p. 48,
http://www.nj.gov/humanservices/dmahs/info/resources/care/hmo-
contract.pdf. (quality assurance/auditing); and

N.J. Stat. ANN. § 30:4D-7(p), (q), (1); N.J. STAT. ANN. § 30:4D-7b - 7c;
N.J. Stat. ANN. § 30:4D-8; N.J. Stat. ANN. § 30:4D-9 (ability to
subcontract duties).

-17-
i. New Mexico:

i. N.M. STAT. ANN. § 27-2-12.6 (medically necessary services); N.M. ADMIN.
Cope tit. 8, § 300.1.9 (medically necessary) N.M. ADMIN. CODE tit. 8, §
301.5.9 (insuring recipients receive only necessary services);

ii. N.M. ADMIN, CopDE tit. 8, § 302.5 (quality control, prior authorization and
utilization review); and

iii. N.M. ADMIN. CODE tit. 8, § 300.6.9 (administration through contractors);
and.

iv. N.M. ADMIN. CoDE tit. 8, § 302.2.10(E) (contractors).
j. New York:
i. N.Y. Soc. SERV. LAW § 365-a (medical necessity);

ii. N.Y. Soc. Sery. Law § 364-j(8), N.Y. Comp. CoDEs R. & REGS. tit. 10, §
98-1.12 (quality assurance/auditing); and

iti. N.Y. Comp. Copes R. & Rgcs. tit. 10 § 98-1.11 (subcontractor
requirements).

k. North Carolina:

i. N.C. GEN. STAT. § 108A-55(a) (necessary medical care); N.C. GEN. STAT.
§ 108C-7 (medical necessity criteria); N.C. ADMIN. CODE tit. 10A, r.
22F.0104; and

ii. N.C. ADMIN. CopDE tit. 10A, r. 22A.0101 (fiscal agents under contract are
required to conduct utilization reviews).

1, Oklahoma:

i. OKLA. STAT. tit. 56, § 1002(7) (necessary medical services); OKLA. STAT.
tit. 56, § 1011.2 (medically necessary services); OKLA. ADMIN. CODE
§ 317:30-3-1(f) (medical necessity standards); and
ii. OKLA. STAT. tit. 56, § 1010.3 (contracting for claims administration).
m. Tennessee:

i. TENN. CODE ANN. § 71-5-144 (medical necessity);

ii. TENN. CODE ANN, § 71-5-130 (quality assurance/auditing and the authority
to subcontract);

-18-
n. Texas:

i. 1 TEx. ADMIN. CODE § 353.2(57) (defining medical necessity);
ii. TEX. Gov’T CODE ANN. §§ 533.002, 533.005 (contracting); and

iii. 1 TEx. ADMIN. CoDE § 353.417 (managed care quality assessment
required).

o. Washington:
i. WASH. REV. CODE § 74.09.010 (10) (necessary medical services); WASH.

ADMIN. CODE § 182-500-0085 (prior authorization requirement based upon
medical necessity); and

ii. WASH. ADMIN. CODE § 182-538-063 (subcontracting).
V. EVICORE’S FRAUDULENT CONDUCT

A. Background on eviCore’s Operations and Participation in
Government Healthcare Programs

68. eviCore marketed, sold, and performed, and continues to market, sell, and perform,
utilization management services to determine whether services that are covered and paid for by
various government health insurance programs, including Medicare and Medicaid, are medically
reasonable and necessary.

69. eviCore specifically contracts with third-party insurance companies, such as
WellCare, to perform utilization management services by providing medical reasonableness and
necessity determinations for services ordered by physicians and allied health professionals for
hundreds of thousands of covered lives, including Medicare and Medicaid beneficiaries.

70. eviCore’s Clinical Reviewers are trained in the use of utilization review criteria and
rules provided to eviCore by MCOs (sometimes also referred to as the “Administrative
Algorithm”) to assess and to screen requests for prior authorization of evaluation and treatment
procedures, which requests may have been processed previously by clerical intake department staff

to collect demographic data. Clinical Reviewers consider the needs of individual patients and

-19-
characteristics of the local delivery system when applying the clinical criteria. eviCore’s Clinical
Reviewers have the authority to certify (ie., approve) requests when the clinical information
provided is consistent with the utilization review criteria and standards of practice.

71. The various schemes described herein, under which eviCore provided prior
authorization for services in the absence of medical necessity review, and in some cases with no
review at all, not only violated eviCore’s own internal policies and procedures, but, more
importantly, resulted in the submission of false claims for payment of services that were not
properly determined to be medically reasonable and necessary in violation of the reimbursement
rules and regulations governing government healthcare programs.

72. All such false claims caused to be submitted by eviCore’s fraudulent conduct
violate the Federal False Claims Act and the Qui Tam States’ statutes.

B. eviCore’s Scheme — In Detail
1. Proper Prior Authorization Approvals and Denials

73. If (1) a treating provider decides that a patient requires services and (2) that patient
is a beneficiary of one of the government programs that contracts with an MCO that in turn
contracts with eviCore (or if the patient is a direct beneficiary of a private insurer that contracts
with eviCore), then the provider or his/her office must communicate with eviCore to obtain prior
authorization for the service in order to ensure that the costs of the services will be covered by the
government program or private insurer.

74. This communication can be accomplished by telephoning eviCore, faxing eviCore,
or using eviCore’s website, Regardless of which method the provider pursues, the information is
entered into a request management system maintained by eviCore, called “Image One.” The Image

One system prompts users — eviCore intake personnel, eviCore Clinical Reviewers, or the

- 20 -
providers themselves — to provide some of the points of demographic and clinical information
necessary for eviCore to make medical necessity determinations.

75. In addition to “Image One,” eviCore employs a data analytics system called
“CorePath” to manage such requests. CorePath was created to automate prior authorization
requests for a wide variety of populations, conditions and diagnoses. This automation is not based
on valid and reliable clinical information and evidence-based clinical guidelines, but rather on
criteria that do not meaningfully determine medical necessity, such as the number of visits at issue.

76. CorePath relies on insufficient clinical information in an effort to generate prior
authorizations regardless of medical necessity.

77. The Image One system contains a “journal” field, which tracks the lifetime of the
request in narrative form. In the context of cases “in auto-approval status,” Clinical Reviewers are
required to enter information into the journal explaining their approval, that either (i) does not
meaningfully analyze the medical reasonableness or necessity of the request, or (ii) is itself.
fraudulent. MCOs, including WellCare, BCBS, HCSC, HAMP, and Moda, have the capability to
access and review these journal entries.

78. When a provider uses the eviCore website to make a request, the provider
himself/herself enters clinical information directly into CorePath.

79. When a prior authorization request comes in by telephone or fax and contains the
information necessary to “build” the request in the CorePath system, the request is routed to intake
department personnel. The intake department personnel, who are non-clinical clerks, use the
information provided to “build” the request in the CorePath system in order to enable the system

to generate a prior authorization decision.

-21-
80. | When a prior authorization request comes in by telephone or fax and does not
contain the information necessary to “build” the request in the CorePath system, the request is
routed to Clinical Reviewers.

81. | Under eviCore’s legal and contractual obligations, after a request for a service for
a beneficiary of Medicare or Medicaid is “built” in CorePath and/or Image One, eviCore Clinical
Reviewers must review the request to determine whether the service is medically necessary before
prior authorization will be approved. If the clinical information that was entered into Image One
is insufficient for making such a determination, then Clinical Reviewers place the case on hold
and request additional information necessary for their decision.

82. Instead of providing medical necessity review in all such cases, however, eviCore
has devised a variety of interlocking schemes designed to ensure fast TAT, high rates of approval
for requests, and low costs of review to eviCore — by sacrificing medical necessity review entirely
in many categories of cases.

2. Directives to Manually Auto-Approve

83. One method by which eviCore reduces the time and money spent on medical
necessity review is to direct Clinical Reviewers to ignore acceptable standards of clinical practice,
evidence-based decision making, and their own clinical judgment, and to instead simply “‘auto-
approve” all requests relating to certain providers, therapies, and populations.

84, Clinical Reviewers follow and implement these “auto-approve” directives by
simply approving whatever services a provider requests, without making an independent
determination on whether those services are medically necessary or reasonable.

85. These directives are relayed from eviCore management to Clinical Reviewers

through training materials, emails, and conference calls.

-22-
86. In some cases, as set forth in further detail below, directives to “auto-approve”
certain categories of requests originated from WellCare and were relayed to Clinical Reviewers
by eviCore in order to maintain and further eviCore’s relationships with WellCare.

87.  Inother cases, directives to “auto-approve” certain categories of requests originated
from eviCore management. Even in the absence of any request from an MCO, eviCore is
motivated to employ auto-approval procedures for a variety of reasons, including handling high
volumes of requests, staff shortages, and tight TATs.

88. Upon information and belief, eviCore’s contracts with insurers include key timing
provisions that require eviCore to approve, partially approve, or deny provider requests within a
limited time-period or pay a penalty for the late response.

89.  Auto-approval also keeps review costs down by enabling eviCore to assign Clinical
Reviewers to review cases outside of their scope of practice and licensure. Because cases “in auto-
approval status” are to be approved regardless of medical necessity, eviCore is able to assign
Clinical Reviewers to approve cases in fields in which they lack experience, knowledge, and
licensure, making eviCore’s staff more flexible. For example, on March 23, 2018, when eviCore
was “short staffed on the [occupational therapy] side,” Marysue Agostini, Manager of
MusculoSkeletal (“MSK”) Specialized Therapy, opened review of auto-approve occupational
therapy requests to all pediatric physical therapy Clinical Reviewers. It is only the auto-approval
system that makes it possible for eviCore to reassign staff in this way — the medical necessity
review eviCore would otherwise employ would require special training and knowledge that auto-
approval schemes do not require.

90. Reinforcing that “auto-approval” relieves the Clinical Reviewer of performing a

medical necessity review, in an October 28, 2017 email, Agostini noted: “[A|ny Passport cases

-23-
with a start date of 11/1/17 or later requires medical necessity review. A start date of 10/31/17 or
before remains auto approval.”

91. eviCore internal documents also make clear that “auto-approval” is knowingly
applied to cases for which medical necessity review is required.

92. In a document available on eviCore’s internal Sharepoint server, titled
“Developmental Pediatrics Concurrent / Prior Authorization Review Journal Templates,” eviCore
provides form journal entries to be used in CorePath for all cases “where medical necessity review
is required.” This document includes a section of “Statements for Developmental Pediatrics Auto-
Approvals by Health Plan,” which provides scripts for Clinical Reviewers to use in journal entries
for the various categories of auto-approve cases, such as “Documentation shows needs for skilled
care. Approved at the direction of the health plan,” and even, simply, “Automated approval at the
request of the health plan.”

93. eviCore has actual knowledge not only of the fact that its auto-approve scheme in
general does not comply with statutory requirements for medical necessity review, but also of
many discrete examples where its “auto-approve” scheme led to inappropriate authorizations of
services.

94. Agostini, in a November 8, 2017 email, herself described categories of cases that
Clinical Reviewers “are auto approving that ask for significantly more visits than we would
approve,” and requested a set of “examples of egregious requests” to use in an upcoming meeting.
Agostini specifically referenced in this email a case in which a Clinical Reviewer had “to auto
approve 200 visits for an ankle sprain last week.”

95. Ina February 2019 email chain with subject “Wellcare FL CMS (Childrens Medical

Services) Membership,” a number of Clinical Reviewers expressed concern to Agostini regarding

24 -
the nature of the requests they were to auto-approve generally, and regarding specific improper
requests.

96. One Clinical Reviewer noted to Agostini that “[t]he requests are far in excess of
what we typically approve as far as frequency and duration.” Another Clinical Reviewer wrote,
“Some of the requests I had yesterday were awful. It is not appropriate for an older child with MD
to receive 3 times per week for 6 months to work on strengthening by pushing the therapist’s hands
with their legs.” Another identified further inappropriate requests, including requests for
(i) therapy visits at four times per week over six months for a twelve-year-old who scores normal
on standardized tests, but who the provider states, “based on clinical opinion has gross motor skills
at 4 yo;” and (ii) therapy visits at three times a week over six months for a pediatric member who
is able to run and jump, but who purportedly needed balance training.

97. In response to these concerns, including the specific inappropriate auto-approvals
Clinical Reviewers identified, Agostini offered to, at a later date, “initiate a clinical discussion
with Medical leadership at WellCare FL to discuss how best to approach the inappropriate therapy
you are seeing, I expect that they will be adverse to denying care but should support a significant
provider education effort.” Agostini did not intervene to prevent the authorization of the identified
cases, nor did she alter eviCore’s previous directive to automatically approve these cases, which
she herself identified as “inappropriate therapy.”

98. Following this email traffic, in a February 13, 2019 call with Clinical Reviewers,
Agostini stated: “I know it’s a challenge for us to approve this level of care when what we’re
seeing is not supportive of what these providers are doing.”

99, Upon information and belief, not only is WellCare aware that eviCore’s role as

“utilization manager” is a nullity, but WellCare in fact directed certain aspects of this scheme.

~25-
When asked on the February 13, 2019 call whether eviCore has “any plans to act as utilization
managers” for Florida Medicaid pediatric patients, Agostini answered “I think eviCore would like
to, but we have to follow the directives from the health plan.”

100. Asanexample, a provider for WellCare Missouri Medicaid submitted a request for
a fourteen-year-old female with amplified pain syndrome. The provider requested two-hour
physical therapy sessions five days per week for a period of four weeks, and the same frequency
and number of occupational therapy visits. The provider did not submit any clinical documentation
regarding the physical therapy plan of care, did not provide the minimum of three functional and
measurable therapy goals, and did not indicate that a less intense frequency of therapy had been
attempted and was found ineffective. eviCore auto-approved the request in full based on its
agreement with WellCare.

101. As another example, a provider for WellCare Medicaid Kentucky submitted a series
of requests for non-surgical management of a thirteen-year-old boy who suffered a right elbow
dislocation. Pursuant to the auto-approve scheme, eviCore approved a total of 56 physical therapy
visits for this condition. Accepted standards of medical practice dictate a far smaller number of
visits, and eviCore’s own internal guidelines reflect six to fourteen visits as the accepted standard
of practice.

102. eviCore, since at least November 2016, in accordance with its collusion with
WellCare, has directed its Clinical Reviewers to “auto-approve” all requests for physical therapy
and occupational therapy for Wellcare Medicare and Medicaid Florida WDD, WellCare Medicaid
South Carolina, and WellCare Medicaid Kentucky. For cases where no specific number of visits
was tequested by the provider, and therefore the request could not be automatically approved,

eviCore promulgated guidelines directing Clinical Reviewers to approve a set number of visits

26 -
based upon whether the request was an initial or subsequent request, whether the request was for
a developmental or non-developmental condition, and the completeness of the information
submitted by the provider.

103. eviCore, at various times since November 2016, has directed its Clinical Reviewers
to “auto-approve” a set number of treatment visits for Medicare beneficiaries in response to
requests from BCBS MI providers who have been classified as “Tier A” based upon their history
of service utilization.

104. eviCore, at various times since June 2017, and continuously from October 2017
through February 2019, has directed its Clinical Reviewers to “auto-approve” all requests for
treatment of pediatric developmental conditions from HCSC BCBS Texas Medicaid (classified by
eviCore as “Alberto N. Cases”).

105. eviCore, at various times since at least October 2017, in accordance with its
collusion with WellCare, has directed its Clinical Reviewers to “auto-approve” all requests for
treatment of developmental conditions in patients under twenty-one years of age for WellCare
Medicaid Nebraska, Missouri, Kentucky, and South Carolina.

106. eviCore, from at least October 2017 to, directed its MSK Therapies Clinical
Reviewers to “auto-approve” all Health Alliance Medical Plan Medicare cases in Washington and
Illinois.

107. eviCore, since February 1, 2019, in accordance with its collusion with WellCare,
has directed its Clinical Reviewers to “auto-approve” all pediatric requests for WellCare Medicaid
Florida Children’s Medical Service at the provider’s requested visit frequency, for six months.
Between February 1, 2019 and March 13, 2019, 11,000 requests from providers to eviCore and

WellCare resulted in the approval of 124,000 visits for the period February 2019 to August 2019.

-27-
The average physical therapy request in Florida WellCare Medicaid was for thirty-two visits,
compared to the national averages of 7 to 10 visits per physical therapy request. In the opinions
of Relators, approximately the majority of automatically approved requests for WellCare Medicaid
Florida Children’s Medical Service do not meet the definition of medical necessity.

108. eviCore has, at various times since November 2016, also directed its Clinical
Reviewers to “auto-approve” requests from Affinity Medicare and Medicaid NY, HCSC BCBSIL
Medicaid, Passport Medicaid KY and WellCare Medicaid and Medicare plans, in order to enable
eviCore to better manage the volume of requests under those plans.

109. eviCore has, at various times since November 2016, also directed its Clinical
Reviewers to “auto-approve” Medicare requests from BCBS, Cambia, HAMP, and Moda, in states
including, at least, Alaska, Idaho, Illinois, Michigan, New Mexico, Oklahoma, Oregon, Utah,
Texas, and Washington.

3. CorePath and Image One

110. eviCore has also implemented artificial intelligence systems to further streamline
the fraudulent auto-approve process.

111. The auto-approval schemes discussed above share a feature that makes them less
efficient than they might be: Although each scheme prevents Clinical Reviewers from approving,
partially approving, or denying cases based upon an independent determination of medical
necessity, each scheme still requires a de minimis level of involvement from Clinical Reviewers,
who must identify the request as involving a category “in auto-approval status,” and then manually
approve the request. The necessity of this human input makes it difficult for eviCore to scale up
its review process and increase its geographical coverage range, number of covered lives, and

market share.

-28.
112. To respond to this need, eviCore designed its data analytics system, CorePath. By
empowering this automated system to determine whether to authorize a requested service, eviCore
saves itself significant costs, avoids the risk of TAT penalties, and makes its utilization
management services “scalable” — by sacrificing the medical necessity review it is obligated to
perform.

113. Inaphone call on September 14, 2017, Bruce Brownstein, eviCore’s MSK Product
Advisor, advised certain pediatric Clinical Reviewers that eviCore’s expansion into new business
lines would increase the number of requests submitted to eviCore to a point where it would be
impossible for Clinical Reviewers making medical necessity determinations to keep up with the
greater volume. Brownstein further advised that he was working on a CorePath AI process specific
to pediatric occupational and physical therapy, which would automatically approve the first and
second such requests from a provider without any clinical review. The first provider request in
this context would be automatically approved. To design criteria to enable the AI to handle the
second request from a provider in this context, Brownstein sought, and received, assistance from
certain pediatric Clinical Reviewers.

114. In an October 26, 2017 email, Rocco Labbadia, eviCore Vice President for Clinical
Content and Integration, circulated a document describing the CorePath system. This document
stated that CorePath would require providers to respond only to a “limited set of clinical questions”
during the request for care, and explained CorePath’s main goals: “[iJ]t is a primary intention of
CorePath to resolve a high majority of episodes of care without requiring any practitioner review
or additional clinical information outside of the pathways” (emphasis added). CorePath would
avoid practitioner review by mechanically approving services requests on its own: “The number

of visits approved and date span of the approval will be based on algorithms that take into account

~29 -
the clinical condition of the patient and are weighted by data analytics that describe the likely
duration and intensity of appropriate care.”

115. Ina phone call on September 15, 2018, Labbadia represented that Brownstein’s
automated process for pediatric therapy requests was designed with the goal of making eviCore’s
utilization review “scalable,” i.e., to enable eviCore to pursue more business lines and secure a
greater market share. Labbadia stated that pediatric therapy requests had been targeted by this
program because of the longer review time associated with such requests.

116. Inanemail on February 6, 2019, Agostini advised pediatric Clinical Reviewers that
eviCore was “working on programming so these cases,” WellCare Florida Children’s Medical
Services cases, “will be approved up front and not come to review.” On information and belief,
this is because a combination of non-clinical intake agents and the CorePath AI are now auto-
approving those requests.

117. For example, in one case involving a 21-year-old WellCare Nebraska Medicaid
member with Rett’s syndrome, a provider submitted a request through CorePath and received 104,
hour-long physical therapy visits over a one-year period, to improperly treat a developmental
condition. The provider supported the request with invalid test results, and listed certain goals.

118. The goals submitted by the provider were neither functional nor measurable, and
the test results submitted by the provider in this case were not norm-referenced for a 21-year-old
person. Further, eviCore review guidelines for WellCare dictate that approval periods be limited
to a three-month duration. Last, because the member was over the age of 20, she was no longer

eligible under Medicaid guidelines for rehabilitative therapy for a developmental condition.

-30-
119. Despite this incomplete and inaccurate clinical information, and the ineligibility of
the patient, CorePath inappropriately approved the request in full, providing prior authorization
for all 104, hour-long physical therapy visits over a one-year period.

120. Even in those cases where the CorePath AI does not independently make the final
decision as to authorizing a requested treatment, the Image One software still restricts the ability
of Clinical Reviewers to determine medical necessity by, e.g., making it technically impossible for
the Clinical Reviewer to deny, or partially deny, certain categories of requests.

121. For example, on September 6, 2017, Agostini notified the review team that she had
identified a logic problem in the Image One system that needed to be addressed: With regard to
WellCare Florida Medicaid cases, which were subject to an “auto-approve” directive at the time,
“the system should be preventing us from making adverse determinations,” ie., denials,
“Thjowever, this is not happening.”

122. Similarly, in a March 7, 2018 email implementing a different review process for
certain categories of WellCare cases that had been subject to auto-approval, Agostini noted that
the change “will require an IT update as the system does not allow for these cases to be denied.”

123. As of March 2019, eviCore has implemented CorePath logic processes to
automatically authorize requests from healthcare providers including Affinity, Blue Cross Blue
Shield, Passport, and WellCare, across states including, at least, Arkansas, Connecticut, Illinois,
Kentucky, Louisiana, Maine, Missouri, Mississippi, New Mexico, New York, North Carolina,
Oklahoma, South Carolina, Tennessee, and Texas.

4, “All-Or-Nothing” Approvals

124. Beyond directing Clinical Reviewers to automatically approve certain categories of
requests, eviCore also created other systems to authorize services that were not determined by a

Clinical Reviewer to be medically reasonable and necessary, including “all-or-nothing” review.

~31-
125. Clinical Reviewers are instructed that when they see a request in Image One that is
subject to “all-or-nothing” review, they are to make a binary decision between two actions:
Authorize the request in full or deny it completely.

126. Ifa Clinical Reviewer determines that any part of a request subject to “all-or-
nothing” review is medically reasonable or necessary, then the Clinical Reviewer is directed to
approve the request in full, including not only those services the Clinical Reviewer determined
were medically necessary, but also any other requested services that do not meet the requirements
of medical necessity.

127. Clinical Reviewers are authorized to call the provider to attempt to negotiate in
cases where the requested services went beyond what was medically necessary. But in a December
6, 2018 email, Vycki Rupakus, eviCore’s Director of Provider Engagement Therapy, explained
that if, on that call, the provider is “adamant about continued care, the request should be approved,”
regardless of the Clinical Reviewer’s medical necessity determination.

128. For example, in the pediatric therapy context, a provider may request a number of
visits with a therapist or a duration of treatment that is not supported by clinical information the
provider submitted to eviCore. If a Clinical Reviewer determines that a lesser number of visits
with a therapist than requested is medically reasonable and necessary, then the Clinical Reviewer
is required by eviCore to approve the full number of medically unreasonable and unnecessary visits
requested.

129. eviCore’s “all-or-nothing” review was implemented in a March 7, 2018 email from
Agostini to eviCore’s Clinical Reviewers, and initially applied to all WellCare pediatric
developmental requests that had been subject to the “auto-approval” directive at that time,

including WellCare Kentucky, Florida, Nebraska, and Missouri.

-32 -
130. In the March 7, 2018 email, Agostini communicated the substance of the “all-or-
nothing” review process: “If there is a need for therapy, any request by the therapist should be
approved (even if it is excessive).”

131. Agostini identified the new “all-or-nothing” review instruction as an “ask from
WellCare.”

132. Pursuant to Agostini’s email, if a request included clinical information that showed
a developmental delay was present, then the request for service had to be fully approved, regardless
of the medical necessity or reasonableness of the requested service, or its relationship to the
demonstrated developmental delay.

133. As anexample, a provider for WellCare Kentucky Medicaid submitted a series of
requests starting in November 2017 for a six-year-old boy with an unspecified developmental
delay. eviCore received six requests for physical therapy and six requests for occupational therapy,
and because these requests were governed by eviCore’s “all-or-nothing” scheme, all of these
requests were approved, for a total of 114 therapy visits in less than two years. The seventh request
for physical therapy in this case was the first request to be reviewed by a Clinical Reviewer, the
prior requests having been resolved — and granted — by the CorePath AI discussed supra. The
seventh request for occupational therapy in this case was the first request to be reviewed by an
occupational therapy clinical reviewer for medical necessity. However, despite the fact that
requests in this case were finally being assigned to an appropriate Clinical Reviewer, eviCore’s
guidelines still mandated “all-or-nothing” review, causing the Clinical Review to approve

requested services that went beyond medical necessity.

-33-
134. eviCore’s “all-or-nothing” review process is incompatible with medical necessity
review, and the application of the scheme makes it impossible to use the medical necessity
guidelines outlined by CMS in determining prior authorization.

135. Categories of requests have been subject to “all-or-nothing” review at various times
since March 2018 include, at least, all WellCare pediatric developmental requests in Florida,
Kentucky, Missouri, and Nebraska.

C, eviCore’s Medical Necessity Review, When Performed, is Itself
Deficient to the Point of Fraud

136. Even when eviCore nominally reviewed provider requests for medical necessity,
the processes eviCore employed failed to ensure the adequacy of the review and caused hundreds
of thousands of false claims to be presented to the United States and the Qui Tam States.

137. eviCore routinely assigned Clinical Reviewers to review requests beyond the scope
of the Clinical Reviewer’s clinical expertise and licensure, without providing proper training to
the Clinical Reviewer, and without meaningfully reviewing the accuracy of the non-specialist
Clinical Reviewer’s determinations.

138. For example, since at least November 2016, eviCore has assigned OT, PT, and SLP
therapy reviewers to review requests across one another’s disciplines, despite the fact that such
requests are outside the clinical expertise and licensure of those Clinical Reviewers. In re-
assigning non-specialist Clinical Reviewers, eviCore failed to meaningfully train Clinical
Reviewers on how to apply medical necessity review guidelines in reviewing requests beyond the
scope of their expertise and licensure. National organizations including the Utilization Review
Accreditation Commission and the National Committee for Quality Assurance require that prior

authorization determinations be made by specialists within their own discipline.

-34-
139. Criteria to establish a developmental delay that qualifies for skilled care services
varies between states and managed care organizations. WellCare guidelines state that eligibility
for therapy to address developmental delay is based on a norm-referenced standardized test score
that falls 1.0 standard deviations or more below the mean in at least one subtest area of a composite
score.

140. Under HCSC BCBS Texas Medicaid guidelines, eligibility for therapy is based on
a score that falls 1.5 standard deviation or more below the mean in at least one subtest area of
composite score on a norm-referenced standardized test. When a pediatric member’s test score is
less than 1.5 standard deviations below the mean, a criterion-referenced test along with informed
evidenced-based clinical statements must be included to support the medical necessity of services.
Measurable, functional, short- and long-term goals will be considered, along with test results. Ifa
pediatric member cannot complete test assessment, documentation of the reason a standardized
test score could not be used must also be reported. A functional description of the child’s abilities
and deficits must also be to Clinical Reviewers to determine medical necessity.

141. Ina series of Wednesday conference calls for the purpose of training OT Clinical
Reviewers on how to review PT requests, Agostini and Carrie Jordan, Manager of MSK
Specialized Therapy, directed OT and PT Clinical Reviewers to consider standardized test scores
for developmental pediatric cases as “guidelines,” instead of as the determinative factors those
tests are meant to be under state programs.

142. Further, as part of the same training, Agostini and Jordan directed OT and PT
Clinical Reviewers to “round” scores in ways that led to increased approvals — for example, by
deeming a score 1.47 standard deviations below the mean (which would make certain PT requests

medically unnecessary under Texas guidelines) to “count as” a score 1.5 standard deviations below

-35-
the mean (which would make those same PT requests medically necessary under Texas
guidelines).

143. Following this contentious team meeting in which Agostini and Jordan
recommended that standardized test scores reported on pediatric prior authorization requests be
used ‘as a guideline’ only, concern was raised by several Clinical Reviewers regarding this policy
change which is inconsistent with accepted standards of pediatric physical therapy practice.
Communication continued with Agostini following a pediatric team meeting on January 23, 2019.
It was later reported that Laura Walters-Beitz, Director Clinical Services PT/OT/ST, Product
Operations, had given direction to Agostini to uphold the previous review policy to regard
standardized test scores as intended (i.e., without rounding) in order to determine eligibility for
therapy services. |

144. Due to eviCore’s failures in training and staffing, as illustrated above, eviCore’s
Clinical Reviewers are often not equipped to accurately determine the medical necessity of
requests they review.

145. Although eviCore conducts monthly audits of the subset of requests its Clinical
Reviewers actually review for medical necessity, eviCore’s audit function is flawed in ways that
complement its training and staffing deficiencies.

146. Despite the fact that monthly audits purport to require a score of 95% or better,
failing Clinical Reviewers are allowed to continue without extra training, oversight, remediation
or consequences for repeated poor scores.

147. eviCore does not adequately train its Clinical Reviewers to review requests from
outside the Clinical Reviewer’s specialty, despite assigning out-of-specialty cases to its Clinical

Reviewers. Further, eviCore’s audit function does not serve as an effective quality control

- 36 -
mechanism for its Clinical Reviewers’ determinations. Through these failures, eviCore has caused
the submission of false claims for reimbursement of services provided to Medicaid and Medicare
beneficiaries.

D. eviCore’s Attempts to Whitewash its Auto-Approval Schemes

148. In early February 2019, eviCore began a process of whitewashing its internal
review materials to remove or obfuscate references to automatic approval. At every stage of this
process, however, eviCore made it clear to Clinical Reviewers that the replacement of the “auto-
approve” language with euphemisms was not intended as a substantive change to the auto-approve
process, which eviCore directed its Clinical Reviewers to continue.

149. On February 22, 2019, Agostini emailed a small group of Clinical Reviewer
supervisors, advising them that “we need to update our resources and remove any language of
‘auto-approval,’” and providing substitute language, such as “approve as requested,” and “approve
up to the benefit limit” with which to update the Administrative Algorithm and Health Plan Guide,
two documents Clinical Reviewers rely upon in evaluating prior authorization requests.

150. However, after these changes to the administrative algorithm and other job aids
were implemented, on March 1, 2019, an announcement to reviewers stated that these updates to
the Administrative Algorithm and Health Plan Guide were “minor updates to language that don’t
affect algorithm.”

151. On March 13, 2019, eviCore and WellCare held a conference call to discuss their
management of the WellCare Florida CMS Medicaid pediatric population. Among the attendees
on the conference call were Vycki Rupakus, Cayce Awe, Chris Chapman, and Dan Moffett of
eviCore; and Tanya Hillary, Alan Smith, and Claudius Conner of WellCare.

152. During this call, eviCore proposed four review processes as potential paths forward

for WellCare’s Florida Medicaid CMS population.

_37-
153. Option 1 was to continue the auto-approval scheme eviCore and WellCare had
previously agreed upon. In discussing Option 1, Chris Chapman eviCore’s Director of Account
Management, acknowledged the need to “get away from the term ‘auto approval,” and noted the
alternative language “approved at the direction of the healthplan.” Chapman confirmed that the
substance of the review under Option 1, however, would still be to “just approve the requested
amount.”

154. Option 3 was the only one of the proposed options that included the “medical
necessity review” required by law. One “consideration” identified with regard to Option 3 was
the “Cost to eviCore” that would be associated with a full medical necessity review.

155. On March 15, 2019, eviCore had an internal conference call to follow up on the
issues raised with WellCare on March 13, and to decide upon a plan of action. During this call,
Chapman discussed departing from the auto-approval scheme as a decision between staying
“within the constraints of what we currently do versus implementing a whole new process that’s
going to require a lot of resources from eviCore.”

156. On the same call, Cayce Awe, eviCore’s Vice President for Strategic Client
Relationships noted that eviCore makes a limited amount of money per year per patient with regard
to the population at issue, and proposed that eviCore “look at each approach as to whether or not
that keeps us within at least that spend, you know, our cost.”

157. One method eviCore management discussed for minimizing review costs was
further CorePath automation: “the intent would be that on the phone and on the web we would be
able to automate 90 percent” of review.

158. eviCore management also discussed proposing to WellCare an “educate and pay”

review system. “Educate and pay” does not involve full medical necessity review — instead, a

-38-
medically unnecessary provider request is approved, but eviCore also explains to the provider why
the request did not meet medical necessity and sends the provider instructional criteria for future

oes

requests. As Daniel Moffett, eviCore’s Vice President of MSK Operations, summarized, “educate
and pay’ just overwrites it at the end and says ‘this would have been the decision, however, because
of blah blah blah, we’re approving it... . [W]Je’re not even going to send it to review, we’re just
going to identify the member and send this criteria.”

159. Ultimately, at the conclusion of the March 15 call, eviCore management settled on
“educate and pay” as the best proposal to WellCare. As noted above, “educate and pay” does not
substantively differ from eviCore’s normal auto-approval schemes with regard to the rate at which

requests are approved — its only difference is the provision of instructional criteria to providers.

E. eviCore’s Fraudulent Scheme Caused the Submission of False Claims
and Loss to the Federal and State Treasuries

160. Once a case has been approved by eviCore, the member received the outpatient or
home health service at the facility, the facility submits the bill to the payor, and the payor pays for
the service. In the case of government beneficiaries, the government programs ultimately pay for
the service.

161. Accordingly, the vast majority of services that resulted from eviCore’s scheme
were approved for payment, performed, and reimbursed, despite the fact that none of the auto-
approved cases had been properly qualified as medically reasonable and necessary, as is required
for government reimbursement.

162. Asaresult of eviCore’s scheme, government healthcare programs spent billions of

dollars, paying for and/or reimbursing for services that were not medically reasonable or necessary.

-39-
163. By virtue of the false or fraudulent claims that Defendants knowingly caused to be
presented, the United States and the Qui Tam States have suffered actual damages and are entitled
to recover treble damages plus a civil monetary penalty for each false claim.

164. Asaresult of Defendants’ fraudulent conduct, the government healthcare programs
have been paying and continue to pay thousands of dollars daily for services which were and are

not medically reasonable and necessary.

COUNT I
Violation of the Federal False Claims Act, 31 U.S.C. § 3729(a)(1)(A)
United States of America ex rel. Challenger LLC vs. eviCore and WellCare

165. Relator incorporates herein by reference each and every allegation of the preceding
paragraphs of this Complaint as though fully set forth herein.

166. As aresult of the foregoing conduct, eviCore and WellCare knowingly presented,
or caused to be presented, false or fraudulent claims for payment, in violation of 31 U.S.C. §
3729(a)(1)(A).

167. The claims relevant to this Count include all claims for reimbursement of services
ordered by treating providers for Medicare and Medicaid beneficiaries that were not medically
reasonable or necessary, which were caused to be submitted by virtue of eviCore’s and WellCare’s
scheme directly or indirectly, to Medicare and/or state Medicaid agencies.

168. eviCore caused the submission of such false claims through their client MCOs,
including WellCare, knowing that those private entities were agents for the federal and/or state
governments, that the auto-approved prior authorization requests would be submitted by the
MCOs, including WellCare, to Medicare and/or state Medicaid agencies, and that for each and
every auto-approved prior authorization request, the federal and/or state government would base

its payments to MCOs, including WellCare, on those auto-approved prior authorization requests.

- 40 -
169. All such claims eviCore caused to be submitted were false because they were for
services that were not properly qualified as medically reasonable or necessary.

170. eviCore had knowledge (as defined by the False Claims Act, 31 U.S.C.
§ 3729(b)(1)(A)) of the claims’ falsity because, in its role as utilization review manager for its
insurer clients it had actual and constructive knowledge of the medical information of the
beneficiaries required to make the determination as to whether or not the services ordered were
medically reasonable and necessary, and because, as utilization review manager for its insurer
clients, eviCore was obligated by contract as well as under federal and state regulations to ensure
such services so ordered were medically reasonable and necessary.

171. WellCare had knowledge (as defined by the False Claims Act, 31 U.S.C.
§ 3729(b)(1)(A)) of the claims’ falsity because of its directions to eviCore to authorize claims
without regard to whether such services were medically reasonable and necessary.

172. Asaresult of eviCore’s and WellCare’s actions as set forth above in this Complaint,

the United States of America has been, and continues to be, severely damaged.

COUNT Il
Violation of Federal False Claims Act, 31 U.S.C. § 3729(a)(1)(B)
United States of America ex rel. SW Challenger LLC vs. eviCore and WellCare

173. Relator incorporates herein by reference each and every allegation of the preceding
paragraphs of this Complaint as though fully set forth herein.

174. Asaresult of the foregoing conduct, eviCore and WellCare knowingly made, used,
or caused to be made or used, false or fraudulent records or statements material to the payment of
false or fraudulent claims, in violation of 31 U.S.C. § 3729(a)(1)(B).

175. The claims relevant to this Count include all claims for reimbursement of services

ordered by treating providers for Medicare and Medicaid beneficiaries that were not medically

-Al-
reasonable or necessary, which were caused to be submitted by virtue of eviCore’s scheme, directly
ot indirectly, to Medicare and/or state Medicaid agencies.

176. The false or fraudulent records or statements underlying the false claims relevant
to this Count include all false or fraudulent records or statements regarding the medical
reasonableness and necessity of services ordered by treating providers for Medicare and Medicaid
beneficiaries made by eviCore to its client MCOs, including WellCare, in carrying out its scheme.

177. eviCore made false or fraudulent records or statements underlying the false claims
to its client MCOs, including WellCare, knowing that the auto-approved prior authorizations had
not been subject to a determination of medically reasonableness and necessity, that its client MCOs
were private entities acting as agents for the federal and/or state governments, and that the auto-
approved prior authorizations would be material to the payment decisions of these MCOs, who in
turn, paid for all such resulting claims out of the federal and/or state funds.

178. All such resulting claims eviCore caused to be submitted were false because the
prior authorization approvals that were the result of auto-approve, all-or-nothing, or CorePath AI
schemes were for services that were not properly qualified as medically reasonable or necessary.

179. eviCore had knowledge (as defined by the False Claims Act, 31 U.S.C.
§ 3729(b)(1)(A)) of the claims’ falsity because, in its role as utilization review manager for its
insurer clients, it had actual and constructive knowledge of the medical information of the
beneficiaries required to make the determination as to whether or not the services ordered were
medically reasonable or necessary, and because as utilization review manager for its insurer
clients, eviCore was obligated by contract as well as under federal and state regulations to ensure

such services so ordered were medically reasonable and necessary.

_ 42 -
180. WellCare had knowledge (as defined by the False Claims Act, 31 U.S.C.
§ 3729(b)(1)(A)) of the claims’ falsity because of its directions to eviCore to authorize claims
without regard to whether such services were medically reasonable and necessary.

181. The United States of America, unaware of the falsity of the records or statements
underlying the false claims caused to be made by eviCore, and in reliance on the accuracy of these
records or statements underlying the false claims, paid and may still be paying or reimbursing for

services which were and are not medically reasonable and necessary.

COUNT Il
Violation of Alaska Medical Assistance False Claims and Reporting Act
State of Alaska vs. eviCore

182. Relator incorporates herein by reference the preceding paragraphs of the Complaint
as though fully set forth herein.

183. This is a civil action brought by Relator on behalf of the State of Alaska against
Defendant eviCore, under the Alaska Medical Assistance False Claims and Reporting Act, Alaska
Stat. § 09.58.010 et seq.

184. The State of Alaska and/or one of its agents contracted, directly or indirectly, with
one or more MCOs in connection with the administration of Medicaid claims and/or claims under
other state-funded plans in Alaska.

185. One or more MCOs, directly or indirectly, contracted with eviCore in connection
with the administration of requests for prior authorization of services.

186. eviCore, in reckless disregard or deliberate ignorance of the truth or falsity of the
information involved, or with actual knowledge of the falsity of the information, knowingly

presented or caused to be presented, and may still be presenting or causing to be presented, to

- 43 -
officers or employees of the State of Alaska or one of its agencies false or fraudulent claims for
payment or approval, in violation of Alaska Stat. § 09.58.010 et seq.

187. eviCore, in reckless disregard or deliberate ignorance of the truth or falsity of the
information involved, or with actual knowledge of the falsity of the information, knowingly made,
used, or caused to be made or used, and may still be making, using or causing to be made or used,
false records or statements to secure the payment or approval by the State of Alaska, or its political
subdivisions, false records or statements material to false or fraudulent claims, in violation of
Alaska Stat. § 09.58.010 et seq.

188. eviCore, in reckless disregard or deliberate ignorance of the truth or falsity of the
information involved, and with actual knowledge of the information, knowingly made, used or
caused to be made or used, and may still be making, using or causing to be made or used, false
records or statements to conceal, avoid, or decrease an obligation to pay or transmit money to the
State of Alaska, or its political subdivisions, in violation of Alaska Stat. § 09.58.010 et seq.

189. The State of Alaska and/or its agencies or political subdivisions, unaware of the
falsity of the claims and/or statements made by eviCore, and in reliance on the accuracy of these
claims and/or statements, paid, and may continue to pay for services that are not medically
reasonable and necessary for beneficiaries of health insurance programs funded by the state or its
agencies or political subdivisions.

190. Asaresult of Defendants’ actions, as set forth above, the State of Alaska and/or its

agencies or political subdivisions have been, and may continue to be, severely damaged

-44-
COUNT IV
Violation of Connecticut False Claims Act
State of Connecticut vs. eviCore

191. Relator incorporates herein by reference the preceding paragraphs of the Complaint
as though fully set forth herein.

192. This is a civil action brought by Relator on behalf of the State of Connecticut
against Defendant eviCore, under the State of Connecticut’s False Claims Act for Medical
Assistance Programs, Conn. Gen. Stat. § 4-277,

193. The State of Connecticut and/or one of its agents contracted, directly or indirectly,
with one or more MCOs in connection with the administration of Medicaid claims and/or claims
under other state-funded plans in Connecticut.

194. One or more MCOs, directly or indirectly, contracted with eviCore in connection
with the administration of requests for prior authorization of services.

195. eviCore, in reckless disregard or deliberate ignorance of the truth or falsity of the
information involved, or with actual knowledge of the falsity of the information, knowingly
presented or caused to be presented, and may still be presenting or causing to be presented, to
officers or employees of the State of Connecticut or one of its agencies false or fraudulent claims
for payment or approval under a medical assistance program administered by the Department of
Social Services, in violation of Conn. Gen. Stat. § 4-275(a)(1).

196. eviCore, in reckless disregard or deliberate ignorance of the truth or falsity of the
information involved, or with actual knowledge of the falsity of the information, knowingly made,
used, or caused to be made or used, and may still be making, using or causing to be made or used,
false records or statements to secure the payment or approval by the State of Connecticut, or its
political subdivisions, false or fraudulent claims under a medical assistance program administered

by the Department of Social Services, in violation of Conn. Gen. Stat. § 4-275(a)(2).

~45 -
197. eviCore, in reckless disregard or deliberate ignorance of the truth or falsity of the
information involved, and with actual knowledge of the information, knowingly made, used or
caused to be made or used, and may still be making, using or causing to be made or used, false
records or statements to conceal, avoid, or decrease an obligation to pay or transmit money to the
State of Connecticut, or its political subdivisions, under a medical assistance program administered
by the Department of Social Services, in violation of Conn. Gen. Stat. § 4-275(a)(7).

198. The State of Connecticut and/or its agencies or political subdivisions, unaware of
the falsity of the claims and/or statements made by eviCore, and in reliance on the accuracy of
these claims and/or statements, paid, and may continue to pay for services that are not medically
reasonable and necessary for beneficiaries of health insurance programs funded by the state or its
agencies or political subdivisions.

199. .As a result of Defendants’ actions, as set forth above, the State of Connecticut

and/or its agencies or political subdivisions have been, and may continue to be, severely damaged.

COUNT V
Violation of Florida False Claims Act
State of Florida vs. eviCore and WellCare

200. Relator incorporates herein by reference the preceding paragraphs of the Complaint
as though fully set forth herein.

201. This is a civil action brought by Relator on behalf of the State of Florida against
Defendant eviCore, under the State of Florida’s False Claims Act, FLA. STAT. ANN. § 68.083(2).

202. The State of Florida and/or one of its agents contracted, directly or indirectly, with
Wellcare in connection with the administration of Medicaid claims and/or claims under other state-

funded plans in Florida.

- AG -
203. WellCare, directly or indirectly, contracted with eviCore in connection with the
administration of requests for prior authorization of services.

204. Defendants eviCore and WellCare, in reckless disregard or deliberate ignorance of
the truth or falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly presented or caused to be presented, and may still be presenting or causing
to be presented, to officers or employees of the State of Florida or one of its agencies false or
fraudulent claims for payment or approval, in violation of FLA. STAT. ANN. § 68.082(2)(a).

205. Defendants eviCore and WellCare, in reckless disregard or deliberate ignorance of
the truth or falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly made, used, or caused to be made or used, and may still be making, using
or causing to be made or used, false records or statements to get false or fraudulent claims paid or
approved by the State of Florida or one of its agencies, in violation of FLA. STAT. ANN. §
68.082(2)(b).

206. Defendants eviCore and WellCare, in reckless disregard or deliberate ignorance of
the truth or falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly made, used or caused to be made or used, and may still be making, using
or causing to be made or used, false records or statements to conceal, avoid, or decrease an
obligation to pay or transmit money to the State of Florida or one of its agencies, in violation of
FLA. STAT. ANN. § 68.082 (2)(g).

207. The State of Florida and/or its agencies or political subdivisions, unaware of the
falsity of the claims and/or statements made by Defendants eviCore and WellCare, and in reliance

on the accuracy of these claims and/or statements, paid, and may continue to pay for services that

-A7 -
are not medically reasonable and necessary for beneficiaries of health insurance programs funded
by the state or its agencies or political subdivisions.
208. As aresult of Defendants’ actions, as set forth above, the State of Florida and/or its

agencies or political subdivisions have been, and may continue to be, severely damaged.

COUNT VI
Violation of Illinois False Claims Act
State of Illinois vs. eviCore

209. Relator incorporates herein by reference the preceding paragraphs of the Complaint
as though fully set forth herein.

210. This is a civil action brought by Relator on behalf of the State of Illinois against
Defendant eviCore, under the Illinois False Claims Act, 740 ILL. Comp. STAT. ANN. 175/4(b).

211. The State of Illinois and/or one of its agents contracted, directly or indirectly, with
one or more MCOs in connection with the administration of Medicaid claims and/or claims under
other state-funded plans in Llinois.

212. MCOs, directly or indirectly, contracted with eviCore in connection with the
administration of requests for prior authorization of services.

213. Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the information,
knowingly presented, or caused to be presented, and may still be presenting or causing to be
presented, false or fraudulent claims for payment or approval, in violation of 740 ILL. Comp. STAT.
ANN. 175/3(a)(1)(A).

214. Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the information,

knowingly made, used, or caused to be made or used, and may still be making, using, or causing

- Ag -
to be made or used, false records or statements material to false or fraudulent claims, in violation
of 740 ILL. Comp. STAT. ANN. 175/3(a)(1)(B).

215. Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the information,
knowingly made, used, or caused to be made or used, and may still be making, using, or causing
to be made or used, false records or statements material to obligations to pay or transmit money or
property to the state or knowingly concealed or knowingly and improperly avoided or decreased
or may still be knowingly concealing or knowingly and improperly avoiding or decreasing
obligations to pay or transmit money or property to the state, in violation of 740 ILL. COMP. STAT.
ANN. 175/3(a)(1)(G).

216. The State of Illinois and/or its agencies or political subdivisions, unaware of the
falsity of the claims and/or statements made by Defendant eviCore, and in reliance on the accuracy
of those claims and/or statements, paid, and may continue to pay for services that are not medically
reasonable and necessary for beneficiaries of health insurance programs funded by the state or its
agencies or political subdivisions,

217. Asaresult of Defendants’ actions, as set forth above, the State of Illinois and/or its

agencies or political subdivisions have been, and may continue to be, severely damaged.

COUNT Vil
Violation of the Michigan Medicaid False Claims Act
State of Michigan vs. eviCore

218. Relator incorporates herein by reference the preceding paragraphs of the Complaint

as though fully set forth herein.

- 49 -
219. Thisisa civil action brought by Relator in the name of the State of Michigan against
Defendant eviCore, under the Michigan Medicaid False Claims Act, MicH, Comp. LAWS ANN. §
400.610a(1).

220. The State of Michigan and/or one of its agents contracted, directly or indirectly,
with one or more MCOs in connection with the administration of Medicaid claims and/or claims
under other state-funded plans in Michigan.

221. MCOs, including WellCare, directly or indirectly, contracted with eviCore in
connection with the administration of requests for prior authorization of services.

222. Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the information,
knowingly made or caused to be made, and may still be making or causing to be made, false
statements or false representations of material facts in applications for Medicaid benefits, in
violation of MIcH. Comp. LAWS ANN. § 400.603(1).

223. Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the information,
knowingly made or cause to be made false statements or false representations of material facts for
use in determining rights to Medicaid benefits, in violation of Micu. Comp. LAWS ANN.
§ 400.603(2).

224. Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the information,
knowingly concealed or failed to disclose, and may still be concealing or failing to disclose, events
affecting their initial or continued rights to receive Medicaid benefits or the initial or continued

rights of any other person on whose behalf Defendant has applied for or are receiving benefits for,

- 50 -
with intent to obtain benefits to which Defendant or other persons are not entitled or in an amount
greater than that to which Defendant or other persons are entitled, in violation of MICH. Comp.
LAWS ANN. § 400.603(3).

225. Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the information,
knowingly made or presented or caused to be made or presented, and may still be making or
presenting or causing to be made or presented to employees or officers of the State of Michigan,
false claims under the social welfare act, Act No. 280 of the Public Acts of 1939, in violation of
MIcuH. Comp. LAWS ANN. § 400.607(1).

226. Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the information,
knowingly made or presented or caused to be made or presented, and may still be making or
presenting or causing to be made or presented claims under the social welfare act, Act No. 280 of
the Public Acts of 1939, that falsely represent that the goods or services for which the claims were
made were medically necessary in accordance with professionally accepted standards, in violation
of MicH. Comp. LAWS ANN. § 400.607(2),

227. The State of Michigan, and/or its agencies or political subdivisions, unaware of the
falsity of the claims and/or statements made by Defendant eviCore, and in reliance on the accuracy
of these claims and/or statements, paid, and may continue to pay for services that are not medically
reasonable and necessary for beneficiaries of health insurance programs funded by the state or its
agencies or political subdivisions.

228. Asaresult of Defendant eviCore’s actions, as set forth above, the State of Michigan

and/or its agencies or political subdivisions have been, and may continue to be, severely damaged.

-51-
COUNT VII
Violation of New Jersey False Claims Act
State of New Jersey vs. eviCore

229. Relator incorporates herein by reference the preceding paragraphs of the Complaint
as though fully set forth herein.

230. This is a civil action brought by Relator, in the name of the State of New Jersey,
against Defendant eviCore, pursuant to the State of New Jersey False Claims Act, N.J. STAT. ANN.
§ 2A:32C-5(b).

231. The State of New Jersey and/or one of its agents contracted, directly or indirectly,
with one or more carrier contractors in connection with the administration of Medicaid claims
and/or claims under other state-funded plans in New Jersey.

232. MCOs, including WellCare, directly or indirectly, contracted with eviCore in
connection with the administration of requests for prior authorization of services.

233. Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the information,
knowingly presented or caused to be presented, and may still be causing to be presented, to an
employee, officer or agent of the State, or to any contractor, grantee, or other recipient of State
funds, false or fraudulent claims for payment or approval under the New Jersey Medicaid program,
in violation of N.J. STAT. ANN. § 2A:32C-3(a).

234. Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the information,
knowingly made, used or caused to be made or used, and may still be making, using, or causing to
be made or used, false records or statements to get false or fraudulent claims paid or approved by

the State, in violation of N.J. STAT. ANN. § 2A:32C-3(b).

-52-
235. Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the information,
knowingly made, used or caused to be made or used, and may still be making, using, or causing to
be made or used, false records or statements to conceal, avoid or decrease obligations to pay or
transmit money or property to the State, in violation of N.J. Srat. ANN. § 2A:32C-3(g).

236. The State of New Jersey and/or its agencies or political subdivisions, unaware of
the falsity of the claims and/or statements made by Defendant eviCore, and in reliance on the
accuracy of these claims and/or statements, paid, and may continue to pay for services that are not
medically reasonable and necessary for beneficiaries of health insurance programs funded by the
state or its agencies or political subdivisions.

237. Asaresult of Defendants’ actions, as set forth above, the State of New Jersey and/or

its agencies or political subdivisions have been, and may continue to be, severely damaged.

COUNT IX
Violation of New York False Claims Act
State of New York vs. eviCore

238. Relator incorporates herein by reference the preceding paragraphs of the Complaint
as though fully set forth herein.

239, This is a civil action brought by Relator on behalf of the State of New York against
Defendant eviCore, under the State of New York False Claims Act, N.Y. STATE FIN. LAW § 190(2).

240. The State of New York and/or one of its agents contracted, directly or indirectly,
with one or more MCOs in connection with the administration of Medicaid claims and/or claims
under other state-funded plans in New York.

241. MCOs, including WellCare, directly or indirectly, contracted with eviCore in

connection with the administration of requests for prior authorization of services.

-53-
242, Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the information,
knowingly presented or caused to be presented, and may still be presenting or causing to be
presented, false or fraudulent claims for payment or approval, in violation of N.Y. STATE FIN. LAW
§ 189(1)(a).

243. Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the information,
knowingly made, used or caused to be made or used, and may still be making, using or causing to
be made or used, false records or statements material to false or fraudulent claims, in violation of
N.Y. STATE FIN. LAw § 189(1)(b).

244. Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the information,
knowingly made, used, or caused to be made or used, and may still be making, using or causing to
be made or used, false records or statements material to obligations to pay or transmit money or
property to the State of New York or one of its political subdivisions, in violation of N.Y. STATE
FIN. LAw § 189(1)(g).

245. The State of New York, and/or its agencies or political subdivisions, unaware of
the falsity of the claims and/or statements made by Defendant eviCore, and in reliance on the
accuracy of these claims and/or statements, paid, and may continue to pay for services that are not
medically reasonable or necessary for beneficiaries of health insurance programs funded by the
state or its agencies or political subdivisions.

246.  Asaresult of Defendants’ actions, as set forth above, the State of New York and/or

its agencies or political subdivisions have been, and may continue to be, severely damaged.

- 54 -
COUNT X
Violation of Louisiana Medical Assistance Programs Integrity Law
State of Louisiana vs. eviCore

247. Relator incorporates herein by reference the preceding paragraphs of the Complaint
as though fully set forth herein. The allegations contained in this Count are based upon information
and belief.

248. This isa civil action brought by Relator in the name of the State of Louisiana against
Defendant eviCore, under the Louisiana Medical Assistance Programs Integrity Law, LA. REV.
STAT. ANN. § 46:439.1(A).

249, The State of Louisiana and/or one of its agents contracted, directly or indirectly,
with one or more MCOs in connection with the administration of Medicaid claims and/or claims
under other state-funded plans in Louisiana.

250. MCOs, directly or indirectly, contracted with eviCore in connection with the
administration of requests for prior authorization of services for Louisiana state-funded plan
beneficiaries.

251. Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the information,
knowingly presented or caused to be presented, and may still be presenting or causing to be
presented, false or fraudulent claims for payment or approval under the Medicaid program, in
violation of LA. REV. STAT. ANN. § 46:438.3(A).

252. Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the information,
knowingly made, used or caused to be made or used, and may still be making, using or causing to

be made or used, false records or statements material to false or fraudulent claims to get such false

~55-
or fraudulent claims under the Medicaid program, in violation of LA. REV. STAT. ANN. §
46:438.3(B).

253. Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the information,
knowingly made, used or caused to be made or used, and may still be making, using or causing to
be made or used, false records or statements material to obligations to pay or transmit money or
property to the state, or knowingly concealing or knowingly and improperly avoiding or decreasing
obligations to pay or transmit money or property to the state, relative to the Medicaid program, in
violation of LA. REv. STAT. ANN. § 46:438.3(C).

254, The State of Louisiana, and/or its agencies or political subdivisions, unaware of the
falsity of the claims and/or statements made by Defendant eviCore, and in reliance on the accuracy
of these claims and/or statements, paid, and may continue to pay for services that are not medically
reasonable and necessary for beneficiaries of health insurance programs funded by the state or its
agencies or political subdivisions.

255. Asaresult of Defendants’ actions, as set forth above, the State of Louisiana and/or

its agencies or political subdivisions have been, and may continue to be, severely damaged.

COUNT XI
Violation of Montana False Claims Act
State of Montana vs. eviCore

256. Relator incorporates herein by reference the preceding paragraphs of the Complaint
as though fully set forth herein. The allegations contained in this Count are based upon information
and belief.

257.  Thisisacivil action brought by Relator in the name of the State of Montana against

Defendant eviCore, under the Montana False Claims Act, MONT. CODE ANN, § 17-8-406.

-56-
258. The State of Montana and/or one of its agents contracted, directly or indirectly, with
one or more MCOs, including WellCare, in connection with the administration of Medicaid claims
and/or claims under other state-funded plans in Montana.

259. MCOs, directly or indirectly, contracted with eviCore in connection with the
administration of requests for prior authorization of services for Montana state-funded plan
beneficiaries.

260. Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the information,
knowingly presented or caused to be presented, and may still be presenting or causing to be
presented, false or fraudulent claims for payment or approval under the Medicaid program and/or
other state-funded programs, in violation of MONT. CODE ANN. § 17-8-403(1)(a).

261. Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the information,
knowingly made, used or caused to be made or used, and may still be making, using or causing to
be made or used, false records or statements material to false or fraudulent claims to get such false
or fraudulent claims under the Medicaid program and/or other state-funded programs paid for or
approved, in violation of MONT. CODE ANN. § 17-8-403(1)(b).

262. Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the information,
knowingly made, used or caused to be made or used, and may still be making, using or causing to
be made or used, false records or statements material to obligations to pay or transmit money or

property to the state, or knowingly concealing or knowingly and improperly avoiding or decreasing

~57-
obligations to pay or transmit money or property to the state, relative to the Medicaid program
and/or other state-funded programs, in violation of MONT. CODE ANN. § 17-8-403(1)(g).

263. The State of Montana, and/or its agencies or political subdivisions, unaware of the
falsity of the claims and/or statements made by Defendant eviCore, and in reliance on the accuracy
of these claims and/or statements, paid, and may continue to pay for services that are not medically
reasonable and necessary for beneficiaries of health insurance programs funded by the state or its
agencies or political subdivisions.

264. Asaresult of Defendants’ actions, as set forth above, the State of Montana and/or

its agencies or political subdivisions have been, and may continue to be, severely damaged.

COUNT XI
Violation of New Mexico Medicaid False Claims Act
State of New Mexico vs. eviCore

265. Relator incorporates herein by reference the preceding paragraphs of the Complaint
as though fully set forth herein. The allegations contained in this Count are based upon
information and belief.

266. This is a civil action brought by Relator in the name of the State of New Mexico
against Defendant eviCore, under the New Mexico Medicaid False Claims Act, N.M. STAT. ANN.
§ 27-14-7(B).

267. The State of New Mexico and/or one of its agents contracted, directly or indirectly,
with one or more MCOs, including WellCare, in connection with the administration of Medicaid
claims and/or claims under other state-funded plans in New Mexico.

268. MCOs, directly or indirectly, contracted with eviCore in connection with the
administration of requests for prior authorization of services for New Mexico state-funded plan

beneficiaries.

- 58 -
269. Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the information,
knowingly presented or caused to be presented, and may still be presenting or causing to be
presented, false or fraudulent claims for payment or approval under the Medicaid program and/or
other state-funded programs, in violation of N.M. STAT. ANN. § 27-14-4(A).

270. Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the information,
knowingly made, used or caused to be made or used, and may still be making, using or causing
to be made or used, false records or statements material to false or fraudulent claims to get such
false or fraudulent claims under the Medicaid program and/or other state-funded programs paid
for or approved, in violation of N.M. STAT. ANN. § 27-14-4(B).

271. Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the information,
knowingly made, used or caused to be made or used, and may still be making, using or causing
to be made or used, false records or statements material to obligations to pay or transmit money
or property to the state, or knowingly concealing or knowingly and improperly avoiding or
decreasing obligations to pay or transmit money or property to the state, relative to the Medicaid
program and/or other state-funded programs, in violation of N.M. STAT. ANN. § 27-14-4(E).

272. The State of New Mexico, and/or its agencies or political subdivisions, unaware of
the falsity of the claims and/or statements made by Defendant eviCore, and in reliance on the
accuracy of these claims and/or statements, paid, and may continue to pay for services that are
not medically reasonable and necessary for beneficiaries of health insurance programs funded by

the state or its agencies or political subdivisions.

- 59 -
273. Asa result of Defendants’ actions, as set forth above, the State of New Mexico

and/or its agencies or political subdivisions have been, and may continue to be, severely damaged.

COUNT XIII
Violation of North Carolina False Claims Act
State of North Carolina vs. eviCore

274. Relator incorporates herein by reference the preceding paragraphs of the Complaint
as though fully set forth herein.

275. This is a civil action brought by Relator on behalf of the State of North Carolina
against Defendant eviCore, under the State of North Carolina’s False Claims Act, N.C. GEN. STAT.
§ 1-608(b).

276. The State of North Carolina and/or one of its agents contracted, directly or
indirectly, with one or more MCOs in connection with the administration of Medicaid claims
and/or claims under other state-funded plans in North Carolina.

277. One or more MCOs, directly or indirectly, contracted with eviCore in connection
with the administration of requests for prior authorization of services.

278. eviCore, in reckless disregard or deliberate ignorance of the truth or falsity of the
information involved, or with actual knowledge of the falsity of the information, knowingly
presented or caused to be presented, and may still be presenting or causing to be presented, false
or fraudulent claims for payment or approval under the Medicaid program and/or other state-
funded programs, in violation of N.C. GEN. STAT. § 1-607(a)(1).

279. eviCore, in reckless disregard or deliberate ignorance of the truth or falsity of the
information involved, or with actual knowledge of the falsity of the information, knowingly made,
used or caused to be made or used, and may still be making, using or causing to be made or used,

false records or statements material to false or fraudulent claims to get such false or fraudulent

- 60 -
claims under the Medicaid program and/or other state-funded programs paid for or approved, in
violation of N.C. GEN. STAT. § 1-607(a)(2).

280. eviCore, in reckless disregard or deliberate ignorance of the truth or falsity of the
information involved, or with actual knowledge of the falsity of the information, knowingly made,
used or caused to be made or used, and may still be making, using or causing to be made or used,
false records or statements material to obligations to pay or transmit money or property to the
state, or knowingly concealing or knowingly and improperly avoiding or decreasing obligations to
pay or transmit money or property to the state, relative to the Medicaid program and/or other state-
funded programs, in violation of N.C. GEN. STAT. § 1-607(a)(7).

281. The State of North Carolina and/or its agencies or political subdivisions, unaware
of the falsity of the claims and/or statements made by eviCore, and in reliance on the accuracy of
these claims and/or statements, paid, and may continue to pay for services that are not medically
reasonable and necessary for beneficiaries of health insurance programs funded by the state or its
agencies or political subdivisions.

282. As aresult of Defendants’ actions, as set forth above, the State of North Carolina

and/or its agencies or political subdivisions have been, and may continue to be, severely damaged

COUNT XIV
Violation of Oklahoma Medicaid False Claims Act
State of Oklahoma vs. eviCore

283. Relator incorporates herein by reference the preceding paragraphs of the Complaint
as though fully set forth herein. The allegations contained in this Count are based upon information

and belief.

-61-
284. This is a civil action brought by Relator in the name of the State of Oklahoma
against Defendant eviCore, under the Oklahoma Medicaid False Claims Act, OKLA. STAT. ANN.
tit. 63, § 5053.2.B.1.

285. The State of Oklahoma and/or one of its agents contracted, directly or indirectly,
with one or more MCOs in connection with the administration of Medicaid claims and/or claims
under other state-funded plans in Oklahoma.

286. MCOs, directly or indirectly, contracted with eviCore in connection with the
administration of requests for prior authorization of services for Oklahoma state-funded plan
beneficiaries.

287. Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the information,
knowingly presented or caused to be presented, and may still be presenting or causing to be
presented, false or fraudulent claims for payment or approval under the Medicaid program and/or
other state-funded programs, in violation of OKLA. STAT. ANN. tit. 63, § 5053.1.B.1.

288. Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the information,
knowingly made, used or caused to be made or used, and may still be making, using or causing to
be made or used, false records or statements material to false or fraudulent claims to get such false
or fraudulent claims under the Medicaid program and/or other state-funded programs paid for or
approved, in violation of OKLA. STAT. ANN. tit. 63, § 5053.1.B.2.

289, Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the information,

knowingly made, used or caused to be made or used, and may still be making, using or causing to

-62-
be made or used, false records or statements material to obligations to pay or transmit money or
property to the state, or knowingly concealing or knowingly and improperly avoiding or decreasing
obligations to pay or transmit money or property to the state, relative to the Medicaid program
and/or other state-funded programs, in violation of OKLA. STAT. ANN. tit. 63, § 5053.1.B.7.

290. The State of Oklahoma, and/or its agencies or political subdivisions, unaware of
the falsity of the claims and/or statements made by Defendant eviCore, and in reliance on the
accuracy of these claims and/or statements, paid, and may continue to pay for services that are not
medically reasonable and necessary for beneficiaries of health insurance programs funded by the
state or its agencies or political subdivisions.

291. Asaresult of Defendants’ actions, as set forth above, the State of Oklahoma and/or

its agencies or political subdivisions have been, and may continue to be, severely damaged.

COUNT XV
Violation of Tennessee False Claims Act
State of Tennessee vs. eviCore

292. Relator incorporates herein by reference the preceding paragraphs of this
Complaint as though fully set forth herein.

293. This is a civil action brought by Relator, on behalf of the State of Tennessee, against
Defendants under Tennessee's False Claims Act, Tenn. Code Ann. §71-5-181, et seq.

294, eviCore, in reckless disregard or deliberate ignorance of the truth or falsity of the
information involved, or with actual knowledge of the falsity of the information, knowingly
presented or caused to be presented, and may still be presenting or causing to be presented, false
or fraudulent claims for payment or approval under the Medicaid program, in violation of TENN.

Copg ANN. § 71-5-182(a)(I)(A).

- 63 -
295, eviCore, in reckless disregard or deliberate ignorance of the truth or falsity of the
information involved, or with actual knowledge of the falsity of the information, knowingly made,
used or caused to be made or used, and may still be making, using or causing to be made or used,
false records or statements material to false or fraudulent claims to get such false or fraudulent
claims under the Medicaid program paid for or approved, in violation of TENN. CODE ANN. § 71-
5-182(a)()(B).

296. eviCore, in reckless disregard or deliberate ignorance of the truth or falsity of the
information involved, or with actual knowledge of the falsity of the information, knowingly made,
used, or caused to be made or used, and may still be making, using or causing to be made or used,
false records or statements material to obligations to pay or transmit money or property to the
state, or knowingly concealing or knowingly and improperly avoiding or decreasing obligations to
pay or transmit money or property to the state, relative to the Medicaid program, in violation of
TENN. CODE ANN. § 71-5-182(a)(1)(D).

297. The State of Tennessee, or its political subdivisions, unaware of the falsity of the
claims and/or statements made, or knowingly caused to be made, by eviCore, and in reliance upon
the accuracy of these claims and/or statements, paid, and may continue to pay, for services that are
not medically reasonable and necessary for beneficiaries of health insurance programs funded by
the state or its agencies or political subdivisions.

298. Asaresult of Defendants’ actions, as set forth above, the State of Tennessee and/or

its political subdivisions have been, and may continue to be, severely damaged.

- 64 -
COUNT XVI
Violation of Texas Medicaid Fraud Prevention Act
State of Texas vs. eviCore

299. Relator incorporates herein by reference the preceding paragraphs of the Complaint
as though fully set forth herein. The allegations contained in this Count are based upon information
and belief.

300. This is a civil action brought by Relator in the name of the State of Texas against
Defendant eviCore, under the Texas Medicaid Fraud Prevention Act, TEX. HUM. RES. CODE ANN.
§ 36.101.

301. The State of Texas and/or one of its agents contracted, directly or indirectly, with
one or more MCOs in connection with the administration of Medicaid claims and/or claims under
other state-funded plans in Texas.

302. MCOs, including HCSC, directly or indirectly, contracted with eviCore in
connection with the administration of requests for prior authorization of services for Texas state-
funded plan beneficiaries.

303. Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the information,
knowingly presented or caused to be presented, and may still be presenting or causing to be
presented, false or fraudulent claims for payment or approval under the Medicaid program and/or
other state-funded programs, in violation of TEX. HUM. RES. CODE ANN. § 36.002(1).

304. Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the information,
knowingly made, used or caused to be made or used, and may still be making, using or causing to

be made or used, false records or statements material to false or fraudulent claims to get such false

- 65 -
or fraudulent claims under the Medicaid program and/or other state-funded programs paid for or
approved, in violation of TEX. HUM. RES. CODE ANN. § 36.002(2).

305. Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the information,
knowingly made, used or caused to be made or used, and may still be making, using or causing to
be made or used, false records or statements material to obligations to pay or transmit money or
property to the state, or knowingly concealing or knowingly and improperly avoiding or decreasing
obligations to pay or transmit money or property to the state, relative to the Medicaid program
and/or other state-funded programs, in violation of TEX. HUM. RES. CODE ANN. § 36.002(12).

306. The State of Texas, and/or its agencies or political subdivisions, unaware of the
falsity of the claims and/or statements made by Defendant eviCore, and in reliance on the accuracy
of these claims and/or statements, paid, and may continue to pay for services that are not medically
reasonable and necessary for beneficiaries of health insurance programs funded by the state or its
agencies or political subdivisions.

307. Asaresult of Defendants’ actions, as set forth above, the State of Texas and/or its

agencies or political subdivisions have been, and may continue to be, severely damaged.

COUNT XVII
Violation of Washington Medicaid Fraud False Claims Act
State of Washington vs. eviCore
308. Relator incorporates herein by reference the preceding paragraphs of the Complaint

as though fully set forth herein. The allegations contained in this Count are based upon information

and belief.

- 66 -
309. This is a civil action brought by Relator in the name of the State of Washington
against Defendant eviCore, under the Washington Medicaid Fraud False Claims Act, WASH. REV.
CODE § 74.66.050.

310. The State of Washington and/or one of its agents contracted, directly or indirectly,
with one or more MCOs in connection with the administration of Medicaid claims and/or claims
under other state-funded plans in Washington.

311. MCOs, including WellCare, directly or indirectly, contracted with eviCore in
connection with the administration of requests for prior authorization of services for Washington
state-funded plan beneficiaries.

312, Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the information,
knowingly presented or caused to be presented, and may still be presenting or causing to be
presented, false or fraudulent claims for payment or approval under the Medicaid program and/or
other state-funded programs, in violation of WASH. REV. CODE § 74.66.020(1)(a).

313. Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, ot with actual knowledge of the falsity of the information,
knowingly made, used or caused to be made or used, and may still be making, using or causing to
be made or used, false records or statements material to false or fraudulent claims to get such false
- or fraudulent claims under the Medicaid program and/or other state-funded programs paid for or
approved, in violation of WASH. REV. CODE § 74.66.020(1)(b).

314. Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the information,

knowingly made, used or caused to be made or used, and may still be making, using or causing to

- 67 -
be made or used, false records or statements material to obligations to pay or transmit money or
property to the state, or knowingly concealing or knowingly and improperly avoiding or decreasing
obligations to pay or transmit money or property to the state, relative to the Medicaid program
and/or other state-funded programs, in violation of WASH. REV. CODE § 74.66.020(1)(g).

315. The State of Washington, and/or its agencies or political subdivisions, unaware of
the falsity of the claims and/or statements made by Defendant eviCore, and in reliance on the
accuracy of these claims and/or statements, paid, and may continue to pay for services that are not
medically reasonable and necessary for beneficiaries of health insurance programs funded by the
state or its agencies or political subdivisions.

316. Asa result of Defendants’ actions, as set forth above, the State of Washington

and/or its agencies or political subdivisions have been, and may continue to be, severely damaged.

- 68 -
PRAYER FOR RELIEF

WHEREFORE, Relators pray that judgment be entered against Defendant, ordering as
follows:

A. That Defendant cease and desist from violating 31 U.S.C. § 3729, et seq.; ALASKA
STAT. § 09.58.010, ef seg.; CONN. GEN. STAT. § 4-277, ef seg.; FLA. STAT. ANN, § 68.081, ef seq.;
740 ILL. Comp. STAT. ANN. 175/1, et seg.; LA. REV. STAT. ANN, § 46:437.1, ef seg.; MICH. COMP.
Laws ANN. § 400.601, et seg.; MONT. CODE ANN. § 17-8-401, et seqg.; N.C. GEN. STAT. § 1-605,
et seg.; N.J. STAT. ANN. § 2A:32C-1, ef seg.; N.M. STAT. ANN. § 27-14-1, ef seg.; N.Y. STATE FIN,
LAW § 187, et seg.; OKLA. STAT. ANN. tit. 63, § 5053, ef seqg.; TENN. CODE ANN. §71-5-182, ef
seqg.; TEX. Hum. RES. CODE ANN. § 36.001, et seg.; and WASH. REV. CODE § 74.66.005, ef seq.;

B. That civil penalties of not less than $11,181 or more than $22,363 per claim as
provided by 31 U.S.C. § 3729(a) and adjusted for inflation be imposed for each and every false or
fraudulent claim that Defendant caused to be submitted to the United States and/or its grantees, for
each false record or statement Defendant made, used, or caused to be made or used that was
material to a false or fraudulent claim, that three times the amount of damages the United States
sustained because of Defendants’ actions also be imposed;

C. That judgment be entered in Relator’s favor and against Defendants in the amount
of the damages sustained by the State of Alaska or its political subdivisions multiplied as provided
for in Alaska Stat. § 09.58.010 et seq., plus a civil penalty of not less than $5,500 or more than
$11,000 as provided by Alaska Stat. § 09.58.010 et seq., and adjusted for inflation, to the extent
such multiplied penalties shall fairly compensate the State of Alaska or its political subdivisions

for losses resulting from the various schemes undertaken by Defendants, together with penalties

- 69 -
for specific claims to be identified at trial after full discovery and attorney fees and costs as
provided by Alaska Stat. § 09.58.010(c).

D, That judgment be entered in Relators’ favor and against Defendants in the amount
of the damages sustained by the State of Connecticut multiplied as provided for in Conn. Gen.
Stat. § 4-275(b)(2), plus a civil penalty of not less than $11,181 or more than $22,363 for each act
in violation of the State of Connecticut False Claims Act, as provided by Conn. Gen. Stat. § 4-
275(b)(1) and adjusted for inflation, to the extent such multiplied penalties shall fairly compensate
the State of Connecticut for losses resulting from the various schemes undertaken by Defendants,
together with penalties for specific claims to be identified at trial after full discovery.

E. That judgment be entered in Relators’ favor and against Defendants in the amount
of the damages sustained by the State of Florida or its agencies or political subdivisions, multiplied
as provided for in FLA. STAT. ANN. § 68.082(2), plus a civil penalty of not less than five thousand
five hundred dollars ($5,500) or more than eleven thousand dollars ($11,000), as provided by FLA.
STAT. ANN. § 68.082, to the extent such penalties shall fairly compensate the State of Florida or
its agencies or political subdivisions for losses resulting from the various schemes undertaken by
Defendant, together with penalties for specific claims to be identified at trial after full discovery;

F. That judgment be entered in Relators’ favor and against Defendant in the amount
of the damages sustained by the State of Illinois or its agencies or political subdivisions, multiplied
as provided for in 740 ILL. Comp. STAT. ANN. 175/3(a)(1), plus a civil penalty of not less than
$11,181 or more than $22,363, as provided for in 740 ILL. Comp. STAT. ANN. 175/3(a)(1) and
adjusted for inflation, and the costs of this civil action as provided by 740 ILL. Comp, STAT,

ANN. 175/3(a)(2), to the extent such penalties shall fairly compensate the State of Illinois or its

-70 -
agencies or political subdivisions for losses resulting from the various schemes undertaken by
Defendant, together with penalties for specific claims to be identified at trial after full discovery;

G. That judgment be entered in Relators’ favor and against Defendant in the amount
of the damages sustained by the State of Louisiana or its agencies or political subdivisions, plus a
fine of not to exceed ten thousand dollars ($10,000) or three times the value of the illegal
remuneration, whichever is greater, as provided for in LA. REV. STAT. ANN. § 46:438.6, plus a civil
penalty of not less than five thousand five hundred dollars ($5,500) or more than eleven thousand
dollars ($11,000) for each act in violation of the Louisiana Medical Assistance Programs Integrity
Law, to the extent such penalties shall fairly compensate the State of Louisiana for losses resulting
from the various schemes undertaken by Defendant, together with penalties for specific claims to
be identified at trial after full discovery;

H. That judgment be entered in Relators’ favor and against Defendant in the amount
of damages sustained by the State of Michigan or its agencies or political subdivisions, for the
value of payments ot benefits provided, directly or indirectly, as a result of Defendants’ unlawful
acts, as provided for in MICH. Comp. LAWs ANN. §§ 400.603 — 400.606, 400.610b, in order to
fairly compensate the State of Michigan or its agencies or political subdivisions for losses resulting
from the various schemes undertaken by Defendant, together with penalties for specific claims to
be identified at trial after full discovery;

1. That judgment be entered in Relators’ favor and against Defendants in the amount
of the damages sustained by the State of Montana or its agencies or political subdivisions,
multiplied times three, as provided for in MONT. CODE ANN. § 17-8-403, plus a civil penalty of
not less than five thousand five hundred dollars ($5,500) or more than eleven thousand dollars

($11,000) for each act in violation of the Montana False Claims Act, and the attorney fees,

-71-
expenses, and costs of this civil action as provided by MONT. CODE ANN. § 17-8-403, to the extent
such penalties shall fairly compensate the State of Montana for losses resulting from the various
schemes undertaken by Defendant, together with penalties for specific claims to be identified at
trial after full discovery;

J. That judgment be entered in Relators’ favor and against Defendants in the amount
of the damages sustained by the State of New Jersey or its agencies or political subdivisions,
multiplied as provided for in N.J. STAT. ANN. § 2A:32C-3, plus a civil penalty of not less than
$11,181 or more than $22,363 as allowed under the federal False Claims Act (31 U.S.C. § 3729 et
seq.) for each act in violation, to the extent such penalties shall fairly compensate the State of New
Jersey or its agencies or political subdivisions for losses resulting from the various schemes
undertaken by Defendant, together with penalties for specific claims to be identified at trial after
full discovery;

K. That judgment be entered in Relators’ favor and against Defendants in the amount
of the damages sustained by the State of New Mexico or its agencies or political subdivisions,
multiplied times three, as provided for in N.M. STAT. ANN. §§ 27-14-2, 27-14-4, plus a civil
penalty of not less than $5,000 and not more than $10,000 for each claim as provided by N.M.
STAT. ANN. 44-9-3 , and attorney fees and costs of this civil action as provided by N.M. STAT.
ANN. 44-9-1 et seg. and N.M. STAT. ANN. 27-14-1 ef seq., to the extent such penalties shall fairly
compensate the State of New Mexico for losses resulting from the various schemes undertaken by
Defendant, together with penalties for specific claims to be identified at trial after full discovery;

L. That judgment be entered in Relators’ favor and against Defendants in the amount
of damages sustained by the State of New York or its agencies or political subdivisions, multiplied

as provided for in N.Y. STATE FIN. LAW § 189(1)(h), plus a civil penalty of not less than six

-72 -
thousand dollars ($6,000) or more than twelve thousand dollars ($12,000) for each false claim,
pursuant to N.Y. STATE FIN. LAw § 189(1)(h), to the extent such penalties shall fairly compensate
the State of New York or its agencies or political subdivisions for losses resulting from the various
schemes undertaken by Defendant, together with penalties for specific claims to be identified at
trial after full discovery;

M. That judgment be entered in Relator’s favor and against Defendants in the amount
of the damages sustained by the State of North Carolina, multiplied as provided for in N.C. Gen.
Stat. § 1-605 et seq., plus a civil penalty of not less than $5,500 and not more than $11,000 for
each violation as provided by N.C. Gen. Stat. § 1-607, and the costs of this civil action as provided
by N.C. Gen. Stat. § 1-607, to the extent such penalties shall fairly compensate the State of North
Carolina for losses resulting from the various schemes undertaken by Defendants, together with
penalties for specific claims to be identified at trial after full discovery.

N. That judgment be entered in Relators’ favor and against Defendants in the amount
of the damages sustained by the State of Oklahoma or its agencies or political subdivisions,
multiplied times three, as provided for in OKLA. STAT. ANN. tit. 63, § 5053.1, plus a civil penalty
of not less than $11,181 or more than $22,363 as provided by OKLA. STAT. ANN. tit. 63,
§ 5053.1(B) and adjusted for inflation, to the extent such penalties shall fairly compensate the State
of Oklahoma for losses resulting from the various schemes undertaken by Defendant, together with
penalties for specific claims to be identified at trial after full discovery;

O. That judgment be entered in Relator’s favor and against Defendants in the amount
of the damages sustained by the State of Tennessee, multiplied as provided for in Tenn. Code Ann.
§ 71-5-181, et seq., plus a civil penalty of not less than $5,000 and not more than $25,000 and

adjusted for inflation as provided by Tenn. Code Ann. § 71-5-182, and the costs of this civil action

-73-
as provided by Tenn. Code Ann. § 71-5-182, to the extent such penalties shall fairly compensate
the State of Tennessee for losses resulting from the various schemes undertaken by Defendants,
together with penalties for specific claims to be identified at trial after full discovery.

P, That judgment be entered in Relators’ favor and against Defendants in the amount
of the damages sustained by the State of Texas or its agencies or political subdivisions, multiplied
times two, as provided for in TEx. HuM. RES. CODE ANN. § 36.052, plus a civil penalty of not less
than $11,181 or more than $22,363, pursuant to TEX. HUM. RES. CODE ANN. § 36.052(a)(3) and
adjusted for inflation, to the extent such penalties shall fairly compensate the State of Texas for
losses resulting from the various schemes undertaken by Defendant, together with penalties for
specific claims to be identified at trial after full discovery;

Q. That judgment be entered in Relators’ favor and against Defendants in the amount
of the damages sustained by the State of Washington or its agencies or political subdivisions,
multiplied times three, as provided for in WASH. REV. CODE § 74.66.020, plus a civil penalty of
not less than the greater of $10,957 or the minimum inflation adjusted penalty amount imposed as
provided by 31 U.S.C. § 3729(a) and not more than the greater of $21,916 or the maximum
inflation adjusted penalty amount imposed as provided by 31 U.S.C. § 3729(a) for each act in
violation of the Washington Medicaid Fraud False Claims Act, to the extent such penalties shall
fairly compensate the State of Washington for losses resulting from the various schemes
undertaken by Defendant, together with penalties for specific claims to be identified at trial after
full discovery; and

R, That Defendants be enjoined from concealing, removing, encumbering, or
disposing of assets which may be required to pay the civil monetary penalties imposed by the

Court;

-74-
S. That Defendants disgorge all sums by which they have been enriched unjustly by
their wrongful conduct;

T. That Relators be awarded the maximum amount allowed pursuant to 31 U.S.C.
§ 3730(d) and § 3730(h), ALASKA STAT. § 09.58.010, ef seg.; CONN. GEN. STAT. § 4-277, et seq.,
FLA. STAT. ANN. § 68.081, ef seg., 740 ILL. Comp. STAT. ANN. 175/1, ef seg., LA. REV. STAT. ANN.
§ 46:437.1, et seg., MICH. Comp, LAws ANN. § 400.601, ef seg; MONT. CODE ANN. § 17-8-401,
et seq.; N.C. GEN. STAT. § 1-605, ef seg.; N.J. STAT. ANN. § 2A:32C-1, et seg., N.M. STAT. ANN.
§ 27-14-1, et seg., N.Y. STATE FIN. LAw § 187, ef seqg., OKLA. STAT. ANN, tit. 63, § 5053, ef seq.;
TENN. CODE ANN, §71-5-182, et seg.; TEX. HUM. RES. CODE ANN. § 36.001, ef seg; and WASH.
REV. CODE § 74.66.005, ef seq.;

Uz That Relators be awarded all costs, including but not limited to, court costs, expert
fees and all attorney fees, costs and expenses incurred by Relators in the prosecution of this suit;
and

V. That Relators be granted such other and further relief as the Court deems just and

proper.

-75 -
JURY TRIAL DEMAND
Pursuant to Rule 38 of the Federal Rules of Civil Procedure, SW Challenger demands a

trial by jury of all issues so triable.

DATED: March 20, 2019 Respectfully submitted,

SEEGER WEISS LLP

 
 
   
   

By:

Stephe

 

n A. Weiss, Esq.
Maxwell H. Kelly, Esq.
77 Water Street, 8 Fl
New York, NY 10005
Tel: (212)-584-0700
sweiss@seegerweiss.com
mkelly@seegerweiss.com

SEEGER WEISS LLP
Christopher L. Ayers, Esq.
55 Challenger Road, 6" FI
Ridgefield Park, NJ 07660
Tel: (973) 639-9100
cayers(@seegerweiss.com

Counsel for Plaintiff SW Challenger, LLC

- 76 -
